Published CUSIP Number: 65584GAE1
Revolving Credit CUSIP Number: 65584GAF8




EXECUTION VERSION






$750,000,000
CREDIT AGREEMENT
dated as of
May 26, 2016
among
Norfolk Southern Corporation,
The Lenders From Time to Time Parties Hereto,
Wells Fargo Bank, N.A.,
as Administrative Agent
and
Bank of America, N.A.
and
Citibank, N.A.,
as Syndication Agents
and
Goldman Sachs Bank USA,
Morgan Stanley Senior Funding, Inc.,
and
The Bank of Tokyo-Mitsubishi UFJ, Ltd.,
as Documentation Agents
__________________________
Wells Fargo Securities, LLC,
Citigroup Global Markets Inc.,
and
Merrill Lynch, Pierce, Fenner & Smith Incorporated
as Joint Lead Arrangers and Joint Bookrunners






--------------------------------------------------------------------------------






TABLE OF CONTENTS


 
 
 
Page
 
 
 
 
ARTICLE 1 DEFINITIONS
1


SECTION 1.1
 
Definitions
1


SECTION 1.2
 
Accounting Terms and Determinations
13


SECTION 1.3
 
Types of Loans and Borrowings
14


SECTION 1.4
 
Times of Day
14


SECTION 1.5
 
Terms Generally
14


ARTICLE 2 THE CREDIT
15


SECTION 2.1
 
Commitments to Lend
15


SECTION 2.2
 
Notice of Borrowings
15


SECTION 2.3
 
[Reserved]
15


SECTION 2.4
 
Notice to Lenders; Funding of Loans
15


SECTION 2.5
 
Maturity of Loans
16


SECTION 2.6
 
Interest Rates
16


SECTION 2.7
 
Regulation D Compensation
17


SECTION 2.8
 
Facility Fees
18


SECTION 2.9
 
Optional Termination, Reduction or Extension of Commitments
18


SECTION 2.10
 
Method of Electing Interest Rates
19


SECTION 2.11
 
Optional Prepayments
21


SECTION 2.12
 
Scheduled Termination of Commitments
21


SECTION 2.13
 
General Provisions as to Payments
21


SECTION 2.14
 
Funding Losses
22


SECTION 2.15
 
Computation of Interest and Fees
22


SECTION 2.16
 
Registry
22


SECTION 2.17
 
Increase in Loans
23


ARTICLE 3 CONDITIONS
24


SECTION 3.1
 
Closing Date
24


SECTION 3.2
 
Borrowings
26


SECTION 3.3
 
Waiver by Lenders
26


ARTICLE 4 REPRESENTATIONS AND WARRANTIES
27


SECTION 4.1
 
Corporate Existence and Power
27


SECTION 4.2
 
Corporate and Governmental Authorization; No Contravention
27


SECTION 4.3
 
Binding Effect
27


SECTION 4.4
 
Financial Information
27


SECTION 4.5
 
Litigation
28


SECTION 4.6
 
Compliance with Laws
28


SECTION 4.7
 
Environmental Matters
29







--------------------------------------------------------------------------------





SECTION 4.8
 
Taxes
29


SECTION 4.9
 
Significant Subsidiaries
29


SECTION 4.10
 
Not an Investment Company
29


SECTION 4.11
 
Full Disclosure
29


SECTION 4.12
 
No Default
30


SECTION 4.13
 
Anti-Corruption Laws and Sanctions
30


ARTICLE 5 COVENANTS
30


SECTION 5.1
 
Information
30


SECTION 5.2
 
Maintenance of Property; Insurance
32


SECTION 5.3
 
Conduct of Business and Maintenance of Existence
33


SECTION 5.4
 
Compliance with Laws
33


SECTION 5.5
 
Payment of Obligations
33


SECTION 5.6
 
Inspection of Property, Books and Records
33


SECTION 5.7
 
Leverage Ratio
34


SECTION 5.8
 
Negative Pledge
34


SECTION 5.9
 
Consolidations, Mergers and Sales of Assets
35


SECTION 5.10
 
Use of Proceeds
37


SECTION 5.11
 
Limitation on Subsidiary Debt
37


SECTION 5.12
 
Transactions with Affiliates
38


ARTICLE 6 DEFAULT
38


SECTION 6.1
 
Events of Default
38


SECTION 6.2
 
Notice of Default
40


ARTICLE 7 ADMINISTRATIVE AGENT
41


SECTION 7.1
 
Appointment and Authorization
41


SECTION 7.2
 
Agents and Affiliates
41


SECTION 7.3
 
Exculpatory Provisions
41


SECTION 7.4
 
Reliance by Administrative Agent
42


SECTION 7.5
 
Delegation of Duties
42


SECTION 7.6
 
Indemnification
43


SECTION 7.7
 
Credit Decision
43


SECTION 7.8
 
Successor Administrative Agent
43


SECTION 7.9
 
Administrative Agent's Fees
44


SECTION 7.10
 
Syndication Agents, Arrangers and Documentation Agents
44


ARTICLE 8 CHANGE IN CIRCUMSTANCE
44


SECTION 8.1
 
Basis for Determining Interest Rate Inadequate or Unfair
44


SECTION 8.2
 
Illegality
44


SECTION 8.3
 
Increased Cost and Reduced Return
45


SECTION 8.4
 
Taxes
46


SECTION 8.5
 
Base Rate Loans Substituted for Affected Euro-Dollar
50


SECTION 8.6
 
Substitution of Lenders
51







--------------------------------------------------------------------------------





SECTION 8.7
 
Defaulting Lenders
51


ARTICLE 9 MISCELLANEOUS
53


SECTION 9.1
 
Notices
53


SECTION 9.2
 
No Waivers
54


SECTION 9.3
 
Expenses; Indemnification
54


SECTION 9.4
 
Sharing of Payments by Lenders; Right of Set-Off
55


SECTION 9.5
 
Amendments and Waivers
56


SECTION 9.6
 
Successors and Assigns
57


SECTION 9.7
 
Governing Law; Submission to Jurisdiction, WAIVER OF JURY TRIAL
59


SECTION 9.8
 
Counterparts; Integration; Effectiveness
60


SECTION 9.9
 
Confidentiality
60


SECTION 9.10
 
Termination
61


SECTION 9.11
 
Collateral
61


SECTION 9.12
 
Representations of Lenders
61


SECTION 9.13
 
USA PATRIOT Act
61


SECTION 9.14
 
No Fiduciary Duty
62


SECTION 9.15
 
Acknowledgement and Consent to Bail-In of EEA Financial Institutions
62


SECTION 9.16
 
Severability of Provisions
63


SECTION 9.17
 
Titles and Captions
63







Schedules
Schedule 1    –    Commitment Schedule
Schedule 2    –    Pricing Grid


Exhibits
Exhibit A    –    Note
Exhibit B    –    Assignment and Assumption Agreement
Exhibit C    –    Closing Certificate
Exhibit D    –    U.S. Tax Compliance Certificates






--------------------------------------------------------------------------------






CREDIT AGREEMENT
CREDIT AGREEMENT (“Agreement”) dated as of May 26, 2016, among NORFOLK SOUTHERN
CORPORATION, the LENDERS from time to time parties hereto, WELLS FARGO BANK,
N.A., as Administrative Agent, BANK OF AMERICA, N.A. and CITIBANK, N.A., as
Syndication Agents, and Goldman Sachs Bank USA, Morgan Stanley Senior Funding,
Inc., and The Bank of Tokyo-Mitsubishi UFJ, Ltd., as Documentation Agents.
The parties hereto agree as follows:
ARTICLE I
DEFINITIONS
SECTION 1.1    Definitions. The following terms, as used herein, have the
following meanings:
“Administrative Agent” means Wells Fargo in its capacity as Administrative Agent
for the Lenders hereunder, and its successors in such capacity.
“Administrative Questionnaire” means, with respect to each Lender, an
administrative questionnaire in the form prepared by the Administrative Agent
and submitted to the Administrative Agent (with a copy to the Borrower) duly
completed by such Lender.
“Affiliate” means, with respect to any Person (i) each Person (a “Controlling
Person”) (other than the Borrower or a Subsidiary) that directly, or indirectly
through one or more intermediaries, controls such Person or (ii) each Person
(other than the Borrower or a Subsidiary) which is controlled by or is under
common control with a Controlling Person. As used herein, the term “control”
means the possession, directly or indirectly, of the power to direct or cause
the direction of the management or policies of a Person, whether through the
ability to exercise voting power, by contract or otherwise.
“Agents” means the collective reference to the Administrative Agent, the
Syndication Agents and the Documentation Agents.
“Amendment” has the meaning set forth in Section 9.5.
“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Borrower or its Subsidiaries from time to time
concerning or relating to bribery or corruption, including, without limitation,
the United States Foreign Corrupt Practices Act of 1977, as amended, and the
rules and regulations thereunder.
“Applicable Lending Office” means, with respect to any Lender, (i) in the case
of its Base Rate Loans, its Base Rate Lending Office and (ii) in the case of its
Euro-Dollar Loans, its Euro-Dollar Lending Office.





--------------------------------------------------------------------------------

2


“Applicable Margin” means, at any time, the applicable percentage rate per annum
set forth in the Pricing Grid which is applicable at such time in accordance
with the Pricing Grid.
“Arrangers” means Wells Fargo Securities, LLC, Citigroup Global Markets Inc.,
and Merrill Lynch, Pierce, Fenner & Smith Incorporated, each in its capacity as
joint lead arranger and joint bookrunner in respect of this Agreement.
“Assignee” has the meaning set forth in Section 9.6(c).
“Assuming Lender” has the meaning set forth in Section 2.17(a).
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.
“Bankruptcy Event” means, with respect to any Person, that such Person becomes
the subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, or, in the good faith determination of the
Administrative Agent (or, in the case of the Lender serving as the
Administrative Agent, in the good faith determination of the Required Lenders),
has taken any action in furtherance of, or indicating its consent to, approval
of, or acquiescence in, any such proceeding or appointment.
“Base Rate” means, for any day, a rate per annum equal to the highest of (i) the
Prime Rate for such day, (ii) the Euro-Dollar Rate that would be calculated as
of such day (or, if such day is not a Euro-Dollar Business Day, as of the next
preceding Euro-Dollar Business Day) in respect of a proposed Euro-Dollar Loan
with a one-month Interest Period plus 1%, (iii) the sum of 1/2 of 1% plus the
Federal Funds Rate for such day and (iv) 0%. Any change in the Base Rate due to
a change in the Prime Rate, the Federal Funds Rate or the Euro-Dollar Rate shall
be effective as of the opening of business on the day of such change in the
Prime Rate, the Federal Funds Rate or the Euro-Dollar Rate, respectively.
“Base Rate Lending Office” means, as to each Lender, its office located at its
address set forth in its Administrative Questionnaire (or identified in its
Administrative Questionnaire as its Base Rate Lending Office) or such other
office as such Lender may hereafter designate as its Base Rate Lending Office by
notice to the Borrower and the Administrative Agent.
“Base Rate Loan” means a Loan which bears interest at a rate per annum based
upon the Base Rate pursuant to the applicable Notice of Borrowing or Notice of
Interest Rate Election or the provisions of Article 8.





--------------------------------------------------------------------------------

3


“Benefit Arrangement” means, at any time, an employee benefit plan within the
meaning of Section 3(3) of ERISA which is not a Plan or a Multiemployer Plan and
which is maintained or otherwise contributed to by the Borrower.
“Borrower” means Norfolk Southern Corporation, a Virginia corporation, its
successors, and any Person with which the Borrower merges or consolidates, or to
which it sells substantially all of its assets, in accordance with Section 5.9.
“Borrower’s 2015 Form 10-K” means the Borrower’s Annual Report on Form 10-K for
the year ended December 31, 2015, as filed with the SEC pursuant to the
Securities Exchange Act of 1934, as amended.
“Borrowing” has the meaning set forth in Section 1.3.
“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.
“Closing Date” means the date on or after the Effective Date on which all of the
conditions set forth in Section 3.1 shall have been satisfied.
“Commitment” means: (i) with respect to each Lender listed on the signature
pages hereof, the amount set forth opposite the name of such Lender in the
Commitment Schedule, or (ii) with respect to each Assignee which becomes a
Lender pursuant to Section 9.6(c), the amount of the Commitment thereby assumed
by it, in each case as such amount may be reduced from time to time pursuant to
Section 2.9 or increased or reduced in accordance with Section 2.17 or Section
9.6(c).
“Commitment Increase” has the meaning set forth in Section 2.17(a).
“Commitment Increase Date” has the meaning set forth in Section 2.17(a).
“Commitment Schedule” means the schedule attached hereto as Schedule 1 and
identified as such.
“Communications” has the meaning set forth in Section 9.1(e).





--------------------------------------------------------------------------------

4


“Conduit Lender” means any special purpose corporation organized and
administered by any Lender for the purpose of making Loans otherwise required to
be made by such Lender and designated by such Lender in a written instrument;
provided, that such Lender has consulted the Borrower with respect to such
designation; provided, further that the designation by any Lender of a Conduit
Lender shall not relieve the designating Lender of any of its obligations to
fund a Loan under this Agreement if, for any reason, its Conduit Lender fails to
fund any such Loan, and the designating Lender (and not the Conduit Lender)
shall have the sole right and responsibility to deliver all consents and waivers
required or requested under this Agreement with respect to its Conduit Lender,
and provided, further, that no Conduit Lender shall (a) be entitled to receive
any greater amount pursuant to Sections 2.14, 8.3, 8.4, or 9.3 than the
designating Lender would have been entitled to receive in respect of the
extensions of credit made by such Conduit Lender or (b) be deemed to have any
Commitment.
“Consolidated Net Income” means, for any fiscal period, the net income of the
Borrower and its Consolidated Subsidiaries, determined on a consolidated basis
for such period.
“Consolidated Net Worth” means, at any date, the consolidated stockholders’
equity of the Borrower and its Consolidated Subsidiaries as of such date.
“Consolidated Subsidiary” means, at any date, with respect to any Person, any
Subsidiary or other entity the accounts of which would be consolidated with
those of such Person in its consolidated financial statements if such statements
were prepared as of such date. Unless otherwise specified, a “Consolidated
Subsidiary” shall be a Consolidated Subsidiary of the Borrower.
“Consolidated Total Capital” means, at any date, the sum of (i) Consolidated Net
Worth and (ii) Consolidated Total Debt, in each case at such date.
“Consolidated Total Debt” means, at any date, without duplication, the aggregate
amount of Debt of the Borrower and its Consolidated Subsidiaries, determined on
a consolidated basis using generally accepted accounting principles of
consolidation as of such date.
“Continuing Director” has the meaning set forth in Section 6.1(l).
“Debt” of any Person means, at any date, without duplication, (i) all
indebtedness of such Person for borrowed money, (ii) all indebtedness of such
Person evidenced by bonds, debentures, notes, equipment trust certificates or
other similar instruments, (iii) all obligations of such Person to pay the
deferred purchase price of property or services, except trade accounts payable
arising in the ordinary course of business, (iv) all obligations of such Person
as lessee which are capitalized in accordance with generally accepted accounting
principles, (v) any obligation (whether fixed or contingent) to reimburse any
bank or other Person in respect of amounts paid or payable under a standby
letter of credit, (vi) all Debt of others secured by a Lien on any asset of such
Person, whether or not such Debt is assumed by such Person, and (vii) all Debt
of others Guaranteed by such Person.





--------------------------------------------------------------------------------

5


“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect.
“Default” means any condition or event which constitutes an Event of Default or
which with the giving of notice or lapse of time or both would, unless cured or
waived, become an Event of Default.
“Defaulting Lender” means any Lender that (a) has failed, within two Domestic
Business Days of the date required to be funded or paid, to (i) fund any portion
of its Loans or (ii) pay over to any Lender any other amount required to be paid
by it hereunder, unless, in the case of clause (i) above, such Lender notifies
the Administrative Agent in writing that such failure is the result of such
Lender’s good faith determination that a condition precedent to funding
(specifically identified and including the particular default, if any) has not
been satisfied, (b) has notified the Borrower or any Lender in writing, or has
made a publicly available, written statement to the effect, that it does not
intend or expect to comply with any of its funding obligations under this
Agreement (unless such writing or public statement indicates that such position
is based on such Lender’s good faith determination that a condition precedent
(specifically identified and including the particular default, if any) to
funding a loan under this Agreement cannot be satisfied), (c) has failed, within
three Domestic Business Days after request by a Lender, acting in good faith, to
provide a certification in writing from an authorized officer of such Lender
that it will comply with its obligations (and is financially able to meet such
obligations) to fund prospective Loans under this Agreement, provided that such
Lender shall cease to be a Defaulting Lender pursuant to this clause (c) upon
such Lender’s receipt of such certification in form and substance satisfactory
to it and the Administrative Agent (or, in the case of the Lender serving as the
Administrative Agent, such certification in form and substance satisfactory to
it and the Required Lenders), or (d) has, or has a direct or indirect parent
company that has, (i) become the subject of a Bankruptcy Event, (ii) had
appointed for it a receiver, custodian, conservator, trustee, administrator,
assignee for the benefit of creditors or similar Person charged with
reorganization or liquidation of its business or assets, including the Federal
Deposit Insurance Corporation or any other state or federal regulatory authority
acting in such a capacity, or (iii) become the subject of a Bail-in Action;
provided that a Lender shall not be a Defaulting Lender solely by virtue of the
ownership or acquisition of any equity interest in that Lender or any direct or
indirect parent company thereof by a Governmental Authority so long as such
ownership interest does not result in or provide such Lender with immunity from
the jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender. Any determination by the Administrative
Agent that a Lender is a Defaulting Lender under any one or more of clauses (a)
through (d) above shall be conclusive and binding absent manifest error, and
such Lender shall be deemed to be a Defaulting Lender (subject to Section
8.7(b)) upon delivery of written notice of such determination to the Borrower
and each Lender.





--------------------------------------------------------------------------------

6


“Derivatives Obligations” of any Person means all obligations of such Person in
respect of any rate swap transaction, basis swap, forward rate transaction,
commodity swap, commodity option, equity or equity index swap, equity or equity
index option, bond option, interest rate option, foreign exchange transaction,
cap transaction, floor transaction, collar transaction, currency swap
transaction, cross-currency rate swap transaction, currency option or any other
similar transaction (including any option with respect to any of the foregoing
transactions) or any combination of the foregoing transactions.
“Disclosed Matters” means the Borrower’s most recent filing on Form 10-K for the
year ended December 31, 2015, and any subsequent filing made on Form 10-Q or
Form 8-K on or prior to the Closing Date, or any posting on the Borrower’s
website at
http://www.nscorp.com/content/nscorp/en/investor-relations/financial-reports/sec-filings.html,
posted since the Borrower’s most recent filing on Form 10-Q for the quarterly
period ended March 31, 2016, on or prior to the Closing Date.
“Documentation Agents” means the collective reference to Goldman Sachs Bank USA,
Morgan Stanley Senior Funding, Inc., and The Bank of Tokyo-Mitsubishi UFJ, Ltd.
“Domestic Business Day” means any day except a Saturday, Sunday or other day on
which commercial banks in New York City are authorized by law to close.
“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent;
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“Effective Date” means the date this Agreement becomes effective in accordance
with Section 9.8(b).
“Environmental Laws” means any and all federal, state, local and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
injunctions or binding agreements relating to the environment, preservation or
reclamation of natural resources or the management or release of or exposure to
any Hazardous Materials.
“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower or any Consolidated Subsidiary
directly or indirectly resulting from or based upon (a)





--------------------------------------------------------------------------------

7


violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials, (c)
exposure to any Hazardous Materials, (d) the release or threatened release of
any Hazardous Materials into the environment or (e) any contract, agreement or
other consensual arrangement pursuant to which liability is assumed or imposed
with respect to any of the foregoing.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
or any successor statute.
“ERISA Group” means the Borrower, any Consolidated Subsidiary and all members of
a controlled group of corporations and all trades or businesses (whether or not
incorporated) under common control, which, together with the Borrower or any
Consolidated Subsidiary, are treated as a single employer under Section 414 of
the Internal Revenue Code.
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.
“Euro-Dollar Business Day” means any Domestic Business Day on which banks are
open for dealings in dollar deposits in the London interbank market.
“Euro-Dollar Lending Office” means, as to each Lender, its office, branch or
Affiliate located at its address set forth in its Administrative Questionnaire
(or identified in its Administrative Questionnaire as its Euro-Dollar Lending
Office) or such other office, branch or Affiliate of such Lender as it may
hereafter designate as its Euro-Dollar Lending Office by notice to the Borrower
and the Administrative Agent.
“Euro-Dollar Loan” means a Loan which bears interest at a Euro-Dollar Rate
pursuant to the applicable Notice of Borrowing or Notice of Interest Rate
Election.
“Euro-Dollar Rate” means a rate of interest determined pursuant to Section
2.6(b) on the basis of a London Interbank Offered Rate.
“Euro-Dollar Reserve Percentage” has the meaning set forth in Section 2.7.
“Event of Default” has the meaning set forth in Section 6.1.
“Excluded Taxes” has the meaning set forth in Section 8.4(a).
“Existing Credit Agreement” means the Amended and Restated Credit Agreement
dated as of December 14, 2011, among the Borrower, the banks parties thereto,
and JPMorgan Chase Bank, N.A., as administrative agent for such banks.
“Extension Date” has the meaning set forth in Section 2.9(b).
“Extension Effective Date” has the meaning set forth in Section 2.9(b).





--------------------------------------------------------------------------------

8


“Facility Fee Rate” means, at any time, the applicable percentage rate per annum
set forth in the Pricing Grid which is applicable at such time in accordance
with the Pricing Grid.
“FATCA” means Sections 1471 through 1474 of the Internal Revenue Code, as of the
date of this Agreement (or any amended or successor version that is
substantively comparable and not materially more onerous to comply with), any
current or future regulations or official interpretations thereof, any
intergovernmental agreement entered into with respect thereto and any agreement
entered into pursuant to Section 1471(b)(1) of the Internal Revenue Code.
“Federal Funds Rate” means, for any day, the rate per annum (rounded upward, if
necessary, to the nearest 1/100th of 1%) equal to the weighted average of the
rates on overnight Federal funds transactions with members of the Federal
Reserve System, as published by the Federal Reserve Bank of New York on the
Domestic Business Day next succeeding such day, provided that (i) if such day is
not a Domestic Business Day, the Federal Funds Rate for such day shall be such
rate on such transactions on the next preceding Domestic Business Day as so
published on the next succeeding Domestic Business Day, and (ii) if no such rate
is so published on such next succeeding Domestic Business Day, the Federal Funds
Rate for such day shall be the average rate quoted to Wells Fargo on such day on
such transactions as determined by the Administrative Agent. Notwithstanding the
foregoing, if the Federal Funds Rate shall be less than zero, such rate shall be
deemed zero for purposes of this Agreement.
“Governmental Authority” means the government of the United States of America or
any other nation, or of any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank).
“Group of Loans” means, at any time, a group of Loans consisting of (i) all
Loans which are Base Rate Loans at such time or (ii) all Loans which are
Euro-Dollar Loans having the same Interest Period at such time, provided that,
if a Loan of any particular Lender is converted to or made as a Base Rate Loan
pursuant to Article 8, such Loan shall be included in the same Group or Groups
of Loans from time to time as it would have been in if it had not been so
converted or made.
“Guarantee” by any Person means any obligation, contingent or otherwise, of such
Person directly or indirectly guaranteeing any Debt of any other Person and,
without limiting the generality of the foregoing, any obligation, direct or
indirect, contingent or otherwise, of such Person (i) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Debt (whether
arising by virtue of partnership arrangements, by agreement to keep-well, to
purchase assets, goods, securities or services, to take-or-pay, or to maintain
financial statement conditions or otherwise) or (ii) entered into for the
purpose of assuring in any other manner the obligee of such Debt of the payment
thereof or to protect such obligee against loss in respect thereof (in whole or
in part), provided that the term Guarantee shall not include endorsements for
collection or deposit in the ordinary course of business. The term “Guarantee”
used as a verb has a corresponding meaning.





--------------------------------------------------------------------------------

9


“Hazardous Materials” means all explosive or radioactive substances or wastes,
all hazardous or toxic substances, wastes or other pollutants, including,
without limitation, all petroleum or petroleum products, asbestos or
asbestos-containing materials, polychlorinated biphenyls, and any other
hazardous substances regulated pursuant to any Environmental Laws.
“Increasing Lender” has the meaning set forth in Section 2.17(a).
“Indemnified Taxes” has the meaning set forth in Section 8.4(a).
“Indemnitee” has the meaning set forth in Section 9.3(b).
“Interest Period” means: with respect to each Euro-Dollar Loan, the period
commencing on the date of borrowing specified in the applicable Notice of
Borrowing or on the date specified in the applicable Notice of Interest Rate
Election and ending one, two, three or six months (or twelve months, or a period
shorter than one month, in each case, if available to all Lenders) thereafter,
as the Borrower may elect in the applicable notice; provided that:
(a)    any Interest Period which would otherwise end on a day which is not a
Euro-Dollar Business Day shall be extended to the next succeeding Euro-Dollar
Business Day unless such Euro-Dollar Business Day falls in another calendar
month, in which case such Interest Period shall end on the next preceding
Euro-Dollar Business Day;
(b)    any Interest Period which begins on the last Euro-Dollar Business Day of
a calendar month (or on a day for which there is no numerically corresponding
day in the calendar month at the end of such Interest Period) shall, subject to
clause (c) below, end on the last Euro-Dollar Business Day of a calendar month;
and
(c)    no Interest Period shall extend beyond the Termination Date.
“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended.
“Investment” means any investment in any Person, whether by means of share
purchase, capital contribution, loan, time deposit or otherwise.
“Lender” means each financial institution listed on the signature pages hereof,
each Assignee that becomes a Lender pursuant to Section 9.6(c), and their
respective successors; provided, that unless the context otherwise requires,
each reference herein to a Lender shall be deemed to include any Conduit Lender.
“Lender Affiliate” means (a) any Affiliate of any Lender, and (b) any Person
that is administered or managed by any Lender or any Affiliate of any Lender or
an entity or an Affiliate of an entity that administers or manages a Lender and
that is engaged in making, purchasing, holding or otherwise investing in
commercial loans and similar extensions of credit in the ordinary course of its
business.
“Leverage Ratio” means, at any date, the ratio (expressed as a percentage) of
Consolidated Total Debt to Consolidated Total Capital, in each case at such
date.





--------------------------------------------------------------------------------

10


“Lien” means, with respect to any asset, any mortgage, deed of trust, lien,
pledge, hypothecation, charge, security interest or encumbrance of any kind in
respect of such asset. For the purposes of this Agreement, the Borrower or any
Subsidiary shall be deemed to own subject to a Lien any asset which it has
acquired or holds subject to the interest of a vendor or lessor under any
conditional sale agreement, capital lease or other title retention agreement
relating to such asset.
“Loan” means a loan made by a Lender pursuant to Section 2.1.
“Loan Documents” means this Agreement and any Notes delivered pursuant hereto.
“London Interbank Offered Rate” has the meaning set forth in Section 2.6(b).
“Margin Regulations” means Regulations T, U and X of the Board of Governors of
the Federal Reserve System, as amended and in effect from time to time.
“Material Adverse Change” has the meaning specified in Section 4.4(c).
“Material Debt” means Debt (other than under the Loan Documents) of the Borrower
and/or one or more of its Subsidiaries, arising in one or more related or
unrelated transactions, in an aggregate principal amount exceeding $175,000,000.
“Material Plan” means, at any time, any Plan, with respect to which the Unfunded
Liabilities exceed $10,000,000.
“Multiemployer Plan” means, at any time, an employee pension benefit plan which
meets the definition of “Multiemployer Plan” within the meaning of Section
4001(a)(3) of ERISA and either (i) to which any member of the ERISA Group is
making or accruing an obligation to make contributions or (ii) has within the
preceding five plan years been contributed to by any Person which at the time of
such contribution was a member of the ERISA Group for employees of any Person
which was at such time a member of the ERISA Group.
“Non-Approving Lender” has the meaning set forth in Section 2.9(b).
“Non-Consenting Lender” has the meaning set forth in Section 9.5.
“Non-U.S. Lender” has the meaning set forth in Section 8.4(f).
“Note” has the meaning set forth in Section 2.16(b).
“Notice of Borrowing” has the meaning set forth in Section 2.2.
“Notice of Interest Rate Election” has the meaning set forth in Section 2.10(a).
“NSRC” has the meaning set forth in Section 5.9(c).
“Other Connection Taxes” has the meaning set forth in Section 8.4(a).





--------------------------------------------------------------------------------

11


“Other Taxes” has the meaning set forth in Section 8.4(a).
“Parent” means, with respect to any Lender, any Person controlling such Lender.
“Participant” has the meaning set forth in Section 9.6(b).
“Participant Register” has the meaning set forth in Section 9.6(b).
“PBGC” means the Pension Benefit Guaranty Corporation or any entity succeeding
to any or all of its functions under ERISA.
“Permitted Additional Amount” means, with respect to any Debt the subject of an
extension, renewal or refinancing, an amount equal to all unpaid accrued or
capitalized interest therein, any make-whole payments or premium applicable
thereto or paid in connection therewith, any swap breakage costs or other
termination costs related to hedge agreements, plus upfront fees and original
issue discount, of such extension, renewal or refinancing on such refinancing
indebtedness, plus other customary fees and expenses in connection with such
extension, renewal or refinancing.
“Person” means an individual, a corporation, a partnership, a limited liability
company, an association, a business trust, a joint stock company, a trust, an
unincorporated association, a joint venture or any other entity or organization,
including a government or political subdivision or an agency or instrumentality
thereof.
“Plan” means, at any time, an employee pension benefit plan (other than a
Multiemployer Plan) which is covered by Title IV of ERISA and either (i) is
maintained, or contributed to, by any member of the ERISA Group for employees of
any member of the ERISA Group or (ii) has at any time within the preceding five
years been maintained, or contributed to, by any Person which was at such time a
member of the ERISA Group for employees of any Person which was at such time a
member of the ERISA Group.
“Platform” means IntraLinks, Syndtrak or a substantially similar electronic
transmission system.
“Pricing Grid” means the grid attached hereto as Schedule 2 and identified as
such.
“Prime Rate” means the rate of interest publicly announced by Wells Fargo from
time to time as its Prime Rate.
“Quarterly Date” means each of March 31, June 30, September 30 and December 31.
“Recipient” has the meaning set forth in Section 8.4(a).
“Related Indemnified Person” has the meaning set forth in Section 9.3(b).





--------------------------------------------------------------------------------

12


“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.
“Required Lenders” means, at any time, Lenders having more than 50% of the
aggregate amount of the Commitments at such time (or, if the Commitments shall
have terminated, Lenders having more than 50% of the aggregate principal amount
of Loans outstanding at such time).
“Revolving Credit Period” means the period from and including the Closing Date
to but not including the Termination Date.
“Sanctioned Country” means, at any time, a country, region or territory, which
is the subject or target of any comprehensive Sanctions.
“Sanctioned Person” means, at any time, (a) any Person listed on any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury, the U.S. Department of
State, the United Nations Security Council, the European Union, Her Majesty’s
Treasury, in each case to the extent relevant, (b) any Person located, organized
or resident in a Sanctioned Country or (c) any Person owned 50% or more or
controlled by any such Person or Persons described in the foregoing clauses (a)
and (b).
“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by the U.S. government, including
those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State.
“SEC” means the Securities and Exchange Commission or any successor thereto.
“Significant Subsidiary” means, at any time, (i) NSRC and (ii) each other
Subsidiary (x) whose assets (or, in the case of a Subsidiary which has
subsidiaries, consolidated assets) as shown on the latest financial statements
delivered by the Borrower pursuant to Section 5.1(a) or 5.1(b), as the case may
be, are (A) at least 10% of the consolidated assets of the Borrower and its
Consolidated Subsidiaries at such time and (B) at least $1,500,000,000 or (y)
whose operating income (or, in the case of a Subsidiary which has subsidiaries,
consolidated operating income) as shown on the latest financial statements
delivered by the Borrower pursuant to Section 5.1(a) or 5.1(b), as the case may
be, is (A) at least 10% of the consolidated operating income of the Borrower and
its Consolidated Subsidiaries at such time and (B) at least $150,000,000.
“Subsidiary” means, with respect to any Person, any corporation or other entity
of which securities or other ownership interests having ordinary voting power to
elect a majority of the board of directors or other persons performing similar
functions are at the time directly or indirectly owned by such Person; unless
otherwise specified, a “Subsidiary” means a Subsidiary of the Borrower.
“Syndication Agents” means the collective reference to Bank of America, N.A.,
and Citibank, N.A.





--------------------------------------------------------------------------------

13


“Taxes” has the meaning specified in Section 8.4(a).
“Termination Date” means May 26, 2021 (or, if such date is not a Euro-Dollar
Business Day, the next preceding Euro-Dollar Business Day) or such date(s) as
may become applicable pursuant to Section 2.9(b).
“Type” has the meaning set forth in Section 1.3.
“Unfunded Liabilities” means, with respect to any Plan at any time, the amount
(if any) by which (i) the present value of all benefit liabilities under such
Plan exceeds (ii) the fair market value of all Plan assets allocable to such
benefit liabilities (excluding any accrued but unpaid contributions), but only
to the extent that such excess represents a potential liability of a member of
the ERISA Group to the PBGC or any other Person under Title IV of ERISA.
“United States” means the United States of America, including the States and the
District of Columbia, but excluding its territories and possessions.
“Wells Fargo” means Wells Fargo Bank, National Association, a national banking
association.
“Withholding Agent” means each of the Borrower and the Administrative Agent.
“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.
SECTION 1.2    Accounting Terms and Determinations. Unless otherwise specified
herein, all accounting terms used herein shall be interpreted, all accounting
determinations hereunder shall be made, and all financial statements required to
be delivered hereunder shall be prepared in accordance with generally accepted
accounting principles in the United States (provided that all terms of an
accounting or financial nature used herein shall be construed, and all
computations of amounts and ratios referred to herein shall be made (i) without
giving effect to any election under Accounting Standards Codification 825-10-25
(previously referred to as Statement of Financial Accounting Standards 159) (or
any other Accounting Standards Codification or Financial Accounting Standard
having a similar result or effect) to value any Debt or other liabilities of the
Borrower or any Subsidiary at “fair value”, as defined therein and (ii) without
giving effect to any treatment of Debt in respect of convertible debt
instruments under Accounting Standards Codification 470-20 (or any other
Accounting Standards Codification or Financial Accounting Standard having a
similar result or effect) to value any such Indebtedness in a reduced or
bifurcated manner as described therein, and such Debt shall at all times be
valued at the full stated principal amount thereof), as in effect from time to
time, applied on a basis consistent (except for changes concurred in by the
Borrower’s independent public accountants) with the then most recent audited
consolidated financial statements of the Borrower and its Consolidated
Subsidiaries delivered to the Lenders; provided that, if the Borrower notifies
the Administrative Agent that the Borrower requests an amendment to any





--------------------------------------------------------------------------------

14


provision hereof to eliminate the effect of any change in generally accepted
accounting principles or in the application thereof on the operation of such
provision (or if the Administrative Agent notifies the Borrower that the
Required Lenders request an amendment to any provision hereof for such purpose),
regardless of whether any such notice is given before or after such change in
generally accepted accounting principles or in the application thereof, then
such provision shall be interpreted on the basis of generally accepted
accounting principles as in effect and applied immediately before the relevant
change in generally accepted accounting principles became effective, until
either such notice is withdrawn or such provision is amended in a manner
satisfactory to the Borrower and the Required Lenders. Notwithstanding anything
herein to the contrary, and without limiting the foregoing, when the Borrower
adopts Financial Accounting Standards Board Accounting Standards Update 2016-02,
Leases, which will require lessees to recognize lease assets and lease
liabilities on the balance sheet for all leases, the Borrower and the Lenders
hereby agree to negotiate in good faith a reasonably satisfactory amendment to
Section 5.7 in order to adjust the Leverage Ratio limit to a level that takes
the effect of such change into proper account.
SECTION 1.3    Types of Loans and Borrowings. The term “Borrowing” denotes the
aggregation of Loans of one or more Lenders to be made to the Borrower pursuant
to Article 2 on the same date, all of which Loans are of the same Type (subject
to Article 8) and, except in the case of Base Rate Loans, have the same initial
Interest Period. The “Type” of a Loan refers to the determination whether such
Loan is a Euro-Dollar Loan or a Base Rate Loan, each of which constitutes a
“Type”.
SECTION 1.4    Times of Day. Unless otherwise specified, all references herein
to times of day shall be references to Eastern time (daylight or standard, as
applicable).
SECTION 1.5    Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include,” “includes” and “including” shall
be deemed to be followed by the phrase “without limitation.” The word “will”
shall be construed to have the same meaning and effect as the word “shall.”
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns, (c) the words “herein,” “hereof” and “hereunder,” and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (d) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement, (e) any reference to
any law or regulation herein shall, unless otherwise specified, refer to such
law or regulation as amended, modified or supplemented from time to time, and
(f) the words “asset” and “property” shall be construed to have the same meaning
and effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights.





--------------------------------------------------------------------------------


15


ARTICLE 2
THE CREDIT
SECTION 2.1    Commitments to Lend. During the Revolving Credit Period, each
Lender severally agrees, on the terms and conditions set forth in this
Agreement, to make Loans in U.S. dollars to the Borrower from time to time in an
aggregate amount at any time outstanding not to exceed the amount of its
Commitment. Within the limits specified in this Agreement, the Borrower may
borrow under this Section 2.1, prepay Loans to the extent permitted by Section
2.11 and reborrow at any time during the Revolving Credit Period pursuant to
this Section 2.1. Each Borrowing under this Section 2.1 shall be in the
aggregate principal amount of $10,000,000 or any larger multiple of $1,000,000
(except that any such Borrowing may be in the aggregate amount of the unused
Commitments) and shall be made from the several Lenders ratably in proportion to
their respective Commitments.
SECTION 2.2    Notice of Borrowings. The Borrower shall give the Administrative
Agent notice (a “Notice of Borrowing”) not later than 11:00 A.M. on (x) the date
of each Base Rate Borrowing and (y) the third Euro-Dollar Business Day before
each Euro-Dollar Borrowing, specifying:
(a)    the date of such Borrowing, which shall be a Domestic Business Day in the
case of a Base Rate Borrowing or a Euro-Dollar Business Day in the case of a
Euro-Dollar Borrowing;
(b)    the aggregate amount of such Borrowing;
(c)    the initial Type of Loans comprising such Borrowing; and
(d)    in the case of a Euro-Dollar Borrowing, the duration of the initial
Interest Period applicable thereto, subject to the provisions of the definition
of Interest Period.
SECTION 2.3    [Reserved]
SECTION 2.4    Notice to Lenders; Funding of Loans.
(a)    Upon receipt of a Notice of Borrowing, the Administrative Agent shall
promptly notify each Lender participating therein of the contents thereof and of
such Lender’s share (if any) of such Borrowing and such Notice of Borrowing
shall not thereafter be revocable by the Borrower.
(b)    Not later than 1:00 P.M. on the date of each Borrowing, each Lender
participating therein shall make available its share of such Borrowing, in
Federal or other funds immediately available in New York City, to the
Administrative Agent at its address specified in or pursuant to Section 9.1.
Unless the Administrative Agent determines that any applicable condition
specified in Article 3 has not been satisfied, the Administrative Agent will
make the funds so received from the Lenders available to the Borrower at the
Administrative Agent’s aforesaid address.





--------------------------------------------------------------------------------

16


(c)    Unless the Administrative Agent shall have received notice from a Lender
prior to the date of any Borrowing that such Lender will not make available to
the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
to the Administrative Agent on the date of such Borrowing in accordance with
subsection (b) of this Section 2.4 and the Administrative Agent may, in reliance
upon such assumption, make available to the Borrower on such date a
corresponding amount. If and to the extent that such Lender shall not have made
such share available to the Administrative Agent, such Lender and the Borrower
severally agree to repay the Administrative Agent forthwith on demand such
corresponding amount together with interest thereon, for each day from the date
such amount is made available to the Borrower until the date such amount is
repaid to the Administrative Agent, at (i) in the case of the Borrower, a rate
per annum equal to the higher of the Federal Funds Rate and the interest rate
applicable thereto pursuant to Section 2.6 and (ii) in the case of such Lender,
the greater of the Federal Funds Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation, plus any administrative, processing or similar fees customarily
charged by the Administrative Agent in connection with the foregoing. If such
Lender shall repay to the Administrative Agent such corresponding amount, such
amount so repaid shall constitute such Lender’s Loan included in such Borrowing
for purposes of this Agreement.
SECTION 2.5    Maturity of Loans. Each Loan shall mature, and the principal
amount thereof shall be payable in full together with accrued interest thereon,
on the Termination Date.
SECTION 2.6    Interest Rates.
(a)    Each Base Rate Loan shall bear interest on the outstanding principal
amount thereof, for each day from the day such Loan is made to but excluding the
day it becomes due, at a rate per annum equal to the sum of the Applicable
Margin for such day plus the Base Rate for such day. Such interest shall be
payable at maturity, quarterly in arrears on each Quarterly Date prior to
maturity and, with respect to the principal amount of any Base Rate Loan
converted to a Euro-Dollar Loan, on the date such Loan is so converted. Any
overdue principal of or interest on any Base Rate Loan, or any overdue fees or
other amounts payable by the Borrower hereunder, shall bear interest, payable on
demand, for each day until paid at a rate per annum equal to the sum of 2% plus
the rate then applicable to Base Rate Loans.
(b)    Each Euro-Dollar Loan shall bear interest on the outstanding principal
amount thereof, for each day during each Interest Period applicable thereto, at
a rate per annum equal to the sum of the Applicable Margin for such day plus the
London Interbank Offered Rate applicable to such Interest Period. Such interest
shall be payable for each Interest Period on the last day thereof and, if such
Interest Period is longer than three months, at intervals of three months after
the first day thereof. The “London Interbank Offered Rate” applicable to any
Interest Period means the rate per annum determined on the basis of the rate for
deposits in U.S. dollars for a period equal to such Interest Period commencing
on the first day of such Interest Period appearing on LIBOR1 of the Reuters
screen (or any applicable successor page) as of 11:00 A.M. (London time) two
Euro-Dollar Business Days prior to the beginning of such Interest Period. In the
event that such rate does not appear on LIBOR1 of the Reuters screen (or any





--------------------------------------------------------------------------------

17


applicable successor page), the London Interbank Offered Rate shall be
determined by reference to the arithmetic average of the rates per annum at
which deposits in Dollars would be offered by first class banks in the London
interbank market to the Administrative Agent (rounded upward, if necessary, to
the next higher 1/100 of 1%) at approximately 11:00 A.M. (London time) two
Euro-Dollar Business Days before the first day of such Interest Period for a
period of time comparable to such Interest Period. Notwithstanding the
foregoing, if the London Interbank Offered Rate shall be less than zero, such
rate shall be deemed zero for purposes of this Agreement.
(c)    Any overdue principal of or interest on any Euro-Dollar Loan shall bear
interest, payable on demand, for each day until paid at a rate per annum equal
to the sum of 2% plus the Applicable Margin for such day plus the London
Interbank Offered Rate applicable to such Loan on the day before such payment
was due (or, if the circumstances described in clause (a) or of Section 8.1
shall exist, at a rate per annum equal to the sum of 2% plus the rate then
applicable to Base Rate Loans).
(d)    In no contingency or event whatsoever shall the aggregate of all amounts
deemed interest under this Agreement charged or collected pursuant to the terms
of this Agreement exceed the highest rate permissible under any applicable law
which a court of competent jurisdiction shall, in a final determination, deem
applicable hereto. In the event that such a court determines that the Lenders
have charged or received interest hereunder in excess of the highest applicable
rate, the rate in effect hereunder shall automatically be reduced to the maximum
rate permitted by applicable law and the Lenders shall at the Administrative
Agent’s option (i) promptly refund to the Borrower any interest received by the
Lenders in excess of the maximum lawful rate or (ii) apply such excess to the
principal balance of the obligations owed hereunder. It is the intent hereof
that the Borrower not pay or contract to pay, and that neither the
Administrative Agent nor any Lender receive or contract to receive, directly or
indirectly in any manner whatsoever, interest in excess of that which may be
paid by the Borrower under applicable law.
(e)    The Administrative Agent shall determine each interest rate applicable to
the Loans hereunder. The Administrative Agent shall give prompt notice to the
Borrower and the participating Lenders of each rate of interest so determined,
and its determination thereof shall be conclusive in the absence of manifest
error.
SECTION 2.7    Regulation D Compensation. Each Lender may require the Borrower
to pay, contemporaneously with each payment of interest on any Euro-Dollar Loan,
additional interest on the related Euro-Dollar Loan of such Lender at a rate per
annum determined by such Lender up to but not exceeding the excess of (i) (A)
the applicable London Interbank Offered Rate divided by (B) one minus the
Euro-Dollar Reserve Percentage over (ii) the applicable London Interbank Offered
Rate. Any Lender wishing to require payment of such additional interest (x)
shall so notify the Borrower and the Administrative Agent, in which case such
additional interest on the Euro-Dollar Loans of such Lender shall be payable to
such Lender at the place indicated in such notice with respect to each Interest
Period commencing at least three Euro-Dollar Business Days after the giving of
such notice and (y) shall notify the Borrower at





--------------------------------------------------------------------------------

18


least five Euro-Dollar Business Days prior to each date on which interest is
payable on the Euro-Dollar Loans of the amount then due it under this Section.
“Euro-Dollar Reserve Percentage” means for any day that percentage (expressed as
a decimal) which is in effect on such day, as prescribed by the Board of
Governors of the Federal Reserve System (or any successor) for determining the
maximum reserve requirement for a member bank of the Federal Reserve System in
New York City with deposits exceeding five billion dollars in respect of
“Eurocurrency liabilities” (or in respect of any other category of liabilities
which includes deposits by reference to which the interest rate on Euro-Dollar
Loans is determined or any category of extensions of credit or other assets
which includes loans by a non-United States office of any Lender to United
States residents). The compensation payable pursuant to this Section 2.7 shall
be adjusted automatically on and as of the effective date of any change in the
Euro-Dollar Reserve Percentage.
SECTION 2.8    Facility Fees. The Borrower shall pay to the Administrative Agent
a facility fee calculated for each day at the Facility Fee Rate for such day
(determined in accordance with the Pricing Grid). Such facility fee shall accrue
for each day (i) from, and including the Effective Date to, but excluding the
date on which the Commitments terminate in their entirety, on the aggregate
amount of the Commitments (whether used or unused) then in effect and (ii) from
and including such date of termination to but excluding the date on which no
Loans are outstanding, on the aggregate outstanding principal amount of the
Loans on such day. Such facility fee shall be allocated among the Lenders
ratably in proportion to their Commitments; provided that any facility fee
accruing after the Commitments terminate in their entirety shall be allocated
among the Lenders ratably in proportion to the unpaid principal amounts of their
respective Loans. Accrued fees under this Section shall be payable quarterly in
arrears on each Quarterly Date and on the Termination Date; provided that fees
accruing after the Termination Date shall be payable on demand.
SECTION 2.9    Optional Termination, Reduction or Extension of Commitments.
(a)    The Borrower may, upon at least three Domestic Business Days’ notice to
the Administrative Agent, (i) terminate the Commitments at any time, if no Loans
are outstanding at such time (after giving effect to any optional prepayments to
be made at such time) or (ii) ratably reduce from time to time by an aggregate
amount of $10,000,000 or a larger multiple of $1,000,000, the aggregate amount
of the Commitments in excess of the aggregate outstanding amount of the Loans.
(b)    On any anniversary of the Closing Date (each, an “Extension Date”), but
on no more than two occasions, the Borrower shall have the right, with the
consent of the Required Lenders and subject to the terms and conditions of this
Section 2.9(b), to extend the Termination Date then in effect (each, an
“Extension Effective Date”) by one additional year (which date shall become the
Termination Date for the consenting Lender(s)); provided, that (i) the
representations and warranties of the Borrower set forth in this Agreement shall
be true and correct in all material respects (or, if qualified as to
materiality, in all respects) on such Extension Date (except to the extent such
representations and warranties expressly relate to an earlier date, in which
case such representations and warranties shall be accurate in all material
respects (or, if





--------------------------------------------------------------------------------

19


qualified as to materiality, in all respects) as of such earlier date) both
before and immediately after giving effect to the proposed Termination Date
extension, (ii) no Default shall have occurred and be continuing on such
Extension Date both before and immediately after giving effect to the proposed
Termination Date extension, and (iii) the Termination Date shall not be extended
with respect to any Lender without the consent of such Lender (such consent to
be given by the Lender acting in its sole and individual discretion). At least
30 days prior to the relevant Extension Date (or such shorter period as agreed
to by the Administrative Agent and the Borrower), the Borrower shall provide
written notice to the Administrative Agent of the proposed Termination Date
extension. Upon receipt of any such notice, the Administrative Agent shall
promptly notify each Lender thereof. Any Lender that shall not have provided its
written consent to the proposed Termination Date extension by the date that is
10 Domestic Business Days prior to the relevant Extension Date (or such shorter
period agreed to by the Administrative Agent and the Borrower) shall be deemed
to have elected not to approve of such extension. In the event any Lender does
not (or is deemed to not) consent to an extension of the Termination Date then
in effect with respect to such Lender (with respect to such extension, a
“Non-Approving Lender”), such Lender’s Commitment shall expire on the
Termination Date then in effect with respect to such Lender and for all purposes
of this Agreement “Termination Date” in respect of such Lender, the Loans made
by it and any other amounts owing to such Lender hereunder shall mean such
Termination Date. As of a given Extension Effective Date, the Commitments of the
Lenders shall be deemed modified as appropriate to reflect the expiration of the
Commitment of any Non-Approving Lender with respect to such extension. The
Borrower shall have the right, at its sole expense, upon notice to the
Administrative Agent and any Non-Approving Lender in respect of any Termination
Date extension, to require such Lender to assign and delegate, prior to the
relevant Extension Effective Date, without recourse (in accordance with and
subject to the restrictions contained in Section 9.6) all of its interests,
rights and obligations under this Agreement and the other Loan Documents to
which it is a party to an assignee that shall assume such obligations (which
assignee may be another Lender that accepts such assignment), provided, such
assignee concurrently with such assignment approves such extension; and
provided, further, that (i) the Borrower (unless the assignee is a Lender or a
Lender Affiliate) shall have received the prior written consent of the
Administrative Agent (which consent shall not unreasonably be withheld, delayed
or conditioned) and (ii) such Lender shall have received payment of an amount
equal to the outstanding principal of its Loans, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder, from the assignee
(to the extent of such outstanding principal and accrued interest and fees) or
the Borrower (in the case of all other amounts).
SECTION 2.10    Method of Electing Interest Rates.
(a)    The Loans included in each Borrowing shall bear interest initially at the
type of rate specified by the Borrower in the applicable Notice of Borrowing.
Thereafter, the Borrower may from time to time elect to change or continue the
type of interest rate borne by each Group of Loans (subject in each case to the
provisions of Article 8 and the last sentence of this subsection (a)), as
follows:





--------------------------------------------------------------------------------

20


(i)    if such Loans are Base Rate Loans, the Borrower may elect to convert such
Loans to Euro-Dollar Loans as of any Euro-Dollar Business Day; and
(ii)    if such Loans are Euro-Dollar Loans, the Borrower may elect to convert
such Loans to Base Rate Loans or elect to continue such Loans as Euro-Dollar
Loans for an additional Interest Period, in either case effective on the last
day of the then current Interest Period applicable to such Loans.
Each such election shall be made by delivering a notice (a “Notice of Interest
Rate Election”) to the Administrative Agent not later than 11:00 A.M. on the
third Euro-Dollar Business Day before the conversion or continuation selected in
such notice is to be effective. A Notice of Interest Rate Election may, if it so
specifies, apply to only a portion of the aggregate principal amount of the
relevant Group of Loans; provided that (i) such portion is allocated ratably
among the Loans comprising such Group and (ii) the portion to which such Notice
applies, and the remaining portion to which it does not apply, is each
$10,000,000 or any larger multiple of $1,000,000. If no such notice is timely
received prior to the end of an Interest Period, the Borrower shall be deemed to
have elected that all Loans having such Interest Period be automatically
continued as Euro-Dollar Loans having an Interest Period of one month; provided
that if such Interest Period would end after the Termination Date, such Loans
shall be converted to Base Rate Loans. Notwithstanding the foregoing, the
Borrower may not elect to convert any Loan to, or continue any Loan as, a
Euro-Dollar Loan pursuant to any Notice of Interest Rate Election if at the time
such notice is delivered an Event of Default shall have occurred and be
continuing.
(b)    Each Notice of Interest Rate Election shall specify:
(i)    the Group of Loans (or portion thereof) to which such notice applies;
(ii)    the date on which the conversion or continuation selected in such notice
is to be effective, which shall comply with the applicable clause of subsection
(a) above;
(iii)    if the Loans comprising such Group are to be converted, the new Type of
Loans and, if the Loans being converted are to be Euro-Dollar Loans, the
duration of the next succeeding Interest Period applicable thereto; and
(iv)    if such Loans are to be continued as Euro-Dollar Loans for an additional
Interest Period, the duration of such additional Interest Period. Each Interest
Period specified in a Notice of Interest Rate Election shall comply with the
provisions of the definition of Interest Period.
(c)    Upon receipt of a Notice of Interest Rate Election from the Borrower
pursuant to subsection (a) above, the Administrative Agent shall promptly notify
each Lender of the contents thereof and such notice shall not thereafter be
revocable by the Borrower.





--------------------------------------------------------------------------------

21


(d)    An election by the Borrower to change or continue the rate of interest
applicable to any Group of Loans pursuant to this Section shall not constitute a
Borrowing subject to the provisions of Section 3.2.
SECTION 2.11    Optional Prepayments.
(a)    The Borrower may, (i) upon same Domestic Business Day’s notice to the
Administrative Agent (received not later than 11:00 A.M.), prepay the Group of
Base Rate Loans or (ii) upon at least, in the case of Euro-Dollar Loans, three
Euro-Dollar Business Days’ notice to the Administrative Agent, and subject to
Section 2.14, prepay any Group of Euro-Dollar Loans, in each case in whole at
any time, or from time to time in part in amounts aggregating $10,000,000 or any
larger multiple of $1,000,000, by paying the principal amount to be prepaid
together with accrued interest thereon to the date of prepayment. Each such
optional prepayment of a Group of Loans shall be applied to prepay ratably the
Loans of the Lenders included in such Group.
(b)    [Reserved]
(c)    Upon receipt of a notice of prepayment pursuant to this Section, the
Administrative Agent shall promptly notify each Lender of the contents thereof
and of such Lender’s ratable share (if any) of such prepayment and such notice
shall not thereafter be revocable by the Borrower; provided that a notice of
prepayment may state that such notice is conditioned upon the effectiveness of
other credit facilities or any other transaction, in which case such notice may
be revoked by the Borrower if such condition is not satisfied.
SECTION 2.12    Scheduled Termination of Commitments. The Commitments shall
terminate on the Termination Date.
SECTION 2.13    General Provisions as to Payments.
(a)    The Borrower shall make each payment of principal of, and interest on,
the Loans and of fees hereunder, without setoff or counterclaim and not later
than 12:00 Noon on the date when due, in Federal or other funds immediately
available to the Administrative Agent at its address referred to in Section 9.1.
The Administrative Agent will promptly distribute to each Lender, for the
account of its Applicable Lending Office, its ratable share of each such payment
received by the Administrative Agent for the account of the Lenders. Whenever
any payment of principal of, or interest on, the Base Rate Loans or of fees
shall be due on a day which is not a Domestic Business Day, the date for payment
thereof shall be extended to the next succeeding Domestic Business Day. Whenever
any payment of principal of, or interest on, the Euro-Dollar Loans shall be due
on a day that is not a Euro-Dollar Business Day, the date for payment thereof
shall be extended to the next succeeding Euro-Dollar Business Day unless such
Euro-Dollar Business Day falls in another calendar month, in which case the date
for payment thereof shall be the next preceding Euro-Dollar Business Day. If the
date for any payment of principal is extended by operation of law or otherwise,
interest thereon shall be payable for such extended time.





--------------------------------------------------------------------------------

22


(b)    Unless the Administrative Agent shall have received notice from the
Borrower prior to the date on which any payment is due to the Lenders hereunder
that the Borrower will not make such payment in full, the Administrative Agent
may assume that the Borrower has made such payment in full to the Administrative
Agent on such date and the Administrative Agent may, in reliance upon such
assumption, cause to be distributed to each Lender on such due date an amount
equal to the amount then due such Lender. If and to the extent that the Borrower
shall not have so made such payment, each Lender shall repay to the
Administrative Agent forthwith on demand such amount distributed to such Lender
together with interest thereon, for each day from the date such amount is
distributed to such Lender until the date such Lender repays such amount to the
Administrative Agent, at the greater of the Federal Funds Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation, plus any administrative, processing or similar fees
customarily charged by the Administrative Agent in connection with the
foregoing.
SECTION 2.14    Funding Losses. If the Borrower makes any payment of principal
with respect to any Euro-Dollar Loan or any Euro-Dollar Loan is converted
(pursuant to Article 6 or 8 or otherwise) on any day other than the last day of
the Interest Period applicable thereto, or if the Borrower fails to borrow,
prepay, convert or continue any Euro-Dollar Loans after notice has been given to
any Lender in accordance with Section 2.4(a), 2.10(c) or 2.11(c), the Borrower
shall reimburse each Lender within 15 days after demand for any resulting loss
or expense incurred by it (or by an existing or prospective Participant in the
related Loan), including (without limitation) any loss incurred in obtaining,
liquidating or employing deposits from third parties, but excluding loss of
margin for the period after any such payment or failure to borrow, provided that
such Lender shall have delivered to the Borrower a certificate as to the amount
of such loss or expense indicating in reasonable detail the computation thereof,
which certificate shall be conclusive in the absence of manifest error.
SECTION 2.15    Computation of Interest and Fees. Interest based on the Prime
Rate hereunder shall be computed on the basis of a year of 365 days (or 366 days
in a leap year) and paid for the actual number of days elapsed (including the
first day but excluding the last day). All other interest and fees shall be
computed on the basis of a year of 360 days and paid for the actual number of
days elapsed (including the first day but excluding the last day).
SECTION 2.16    Registry.
(a)    The Administrative Agent shall, acting solely for such purpose as a
non-fiduciary agent of the Borrower, maintain at one of its filing offices in
the United States a register (the “Register”) on which it will record the
Commitment of each Lender, each Loan made by such Lender and each repayment of
any Loan made by such Lender. Any such recordation by the Administrative Agent
on the Register shall be conclusive, absent manifest error. With respect to any
Lender, the assignment or other transfer of the Commitment of such Lender and
the rights to the principal of, and interest on, any Loan made and Note issued
pursuant to this Agreement shall not be effective until such assignment or other
transfer is recorded on the Register and otherwise complies with Section 9.6(c).
The registration of assignment or other transfer of all or part of the
Commitment, Loans and Notes for a Lender shall be recorded by the Administrative
Agent on





--------------------------------------------------------------------------------

23


the Register only upon the acceptance by the Administrative Agent of a properly
executed and delivered Assignment and Assumption Agreement referred to in
Section 9.6(c). The Register shall be available at the offices where kept by the
Administrative Agent for inspection by the Borrower and any Lender at any
reasonable time upon reasonable prior notice to the Administrative Agent. The
Borrower may not replace any Lender pursuant to Section 8.6 unless, with respect
to any Notes held by such Lender, the requirements of this subsection have been
satisfied. Each Lender shall record on its internal records (including
computerized systems) the foregoing information as to its own Commitment and
Loans. Failure to make any such recordation, or any error in such recordation,
shall not affect the obligations of the Borrower or any Lender under the Loan
Documents.
(b)    The Borrower hereby agrees that, upon the request of any Lender at any
time, such Lender’s Loans shall be evidenced by a promissory note or notes of
the Borrower (each a “Note”), substantially in the form of Exhibit A hereto,
payable to the order of such Lender and representing the obligation of the
Borrower to pay the unpaid principal amount of the Loans made by such Lender,
with interest as provided herein on the unpaid principal amount from time to
time outstanding.
SECTION 2.17    Increase in Loans.
(a) The Borrower may, at any time by notice to the Administrative Agent, propose
an increase in the total Commitments hereunder (each such proposed increase
being a “Commitment Increase”) either by (x) having a Lender increase its
Commitment then in effect (each an “Increasing Lender”) (provided that, for the
avoidance of doubt, any Lender may elect or decline, in its sole discretion, to
be an Increasing Lender) or (y) adding as a Lender with a new Commitment
hereunder a Person that is not then a Lender (each an “Assuming Lender”) (with,
solely in the case of (y), if such Person is not a Lender or a Lender Affiliate,
the approval of the Administrative Agent (such notice not to be unreasonably
withheld, delayed or conditioned)), which notice shall specify the name of each
Increasing Lender and/or Assuming Lender, as applicable, the amount of the
Commitment Increase and the portion thereof being assumed by each such
Increasing Lender or Assuming Lender, and the date on which such Commitment
Increase is to be effective (the “Commitment Increase Date”) (which shall be a
Domestic Business Day at least three Domestic Business Days after delivery of
such notice and 30 days prior to the Termination Date); provided that:
(i)    the minimum amount of the increase of the Commitment of any Increasing
Lender, and the minimum amount of the Commitment of any Assuming Lender, as part
of any Commitment Increase shall be $10,000,000 or a larger multiple of
$1,000,000;
(ii)    immediately after giving effect to any Commitment Increase, the total
Commitments hereunder shall not exceed $1,000,000,000;
(iii)    no Default shall have occurred and be continuing on the relevant
Commitment Increase Date or shall result from any Commitment Increase; and





--------------------------------------------------------------------------------

24


(iv)    the representations and warranties of the Borrower contained in this
Agreement shall be true in all material respects (or, if qualified as to
materiality, in all respects) on and as of the date of the relevant Commitment
Increase Date (except to the extent such representations and warranties
specifically relate to an earlier date, in which case such representations and
warranties shall be true in all material respects(or, if qualified as to
materiality, in all respects) as of such earlier date).
(b)    Each Commitment Increase (and the increase of the Commitment of each
Increasing Lender and/or the new Commitment of each Assuming Lender, as
applicable, resulting therefrom) shall become effective as of the relevant
Commitment Increase Date upon receipt by the Administrative Agent, on or prior
to 11:00 A.M. on such Commitment Increase Date, of (A) a certificate of a duly
authorized officer of the Borrower stating that the conditions with respect to
such Commitment Increase under this Section 2.17 have been satisfied and (B) an
agreement, in form and substance reasonably satisfactory to the Borrower and the
Administrative Agent, pursuant to which, effective as of such Commitment
Increase Date, the Commitment of each such Increasing Lender shall be increased
and/or each such Assuming Lender shall undertake a Commitment, duly executed by
such Increasing Lender or Assuming Lender, as the case may be, and the Borrower
and acknowledged by the Administrative Agent. Upon the Administrative Agent’s
receipt of a fully executed agreement from each Increasing Lender and/or
Assuming Lender referred to in clause (B) above, together with the certificate
referred to in clause (A) above, the Administrative Agent shall record the
information contained in each such agreement in the Register and give prompt
notice of the relevant Commitment Increase to the Borrower and the Lenders
(including, if applicable, each Assuming Lender). On each Commitment Increase
Date, in the event Loans are then outstanding, (i) each relevant Increasing
Lender and Assuming Lender shall make available to the Administrative Agent such
amounts in immediately available funds as the Administrative Agent shall
determine, for the benefit of the other relevant Lenders, as being required in
order to cause, after giving effect to such increase and the application of such
amounts to make payments to such other relevant Lenders, the Loans to be held
ratably by all Lenders in accordance with their respective Commitments, (ii) the
Borrower shall be deemed to have prepaid and reborrowed all outstanding Loans as
of such Commitment Increase Date (with such borrowing to consist of the Type of
Loans, with related Interest Periods if applicable, specified in a notice
delivered by the Borrower in accordance with the requirements of Section 2.2)
and (iii) the Borrower shall pay to the Lenders the amounts, if any, payable
under Section 2.14 as a result of such prepayment.



ARTICLE 3
CONDITIONS
SECTION 3.1    Closing Date. The Closing Date hereunder shall occur on the first
date on which each of the following conditions shall have been satisfied:
(a)    receipt by the Administrative Agent of counterparts of this Agreement
duly executed by the Borrower and each of the Lenders;





--------------------------------------------------------------------------------

25


(b)    receipt by the Administrative Agent, to the extent requested by any
Lender not less than five Domestic Business Days prior to the Closing Date, of
any Notes so requested duly executed by the Borrower;
(c)    receipt by the Administrative Agent of evidence that all fees and
expenses payable on or before the Closing Date by the Borrower, and for which
invoices have been presented at least two Domestic Business Days prior to the
Closing Date, for the account of the Lenders and the Lender Affiliates in
connection with this Agreement shall have been paid in full on or before such
date;
(d)    receipt by the Administrative Agent of opinions of (i) Skadden, Arps,
Slate, Meagher & Flom LLP, special counsel for the Borrower and (ii) William A.
Galanko, Vice President – Law, of the Borrower (or another counsel for the
Borrower reasonably satisfactory to the Administrative Agent) in substance
reasonably satisfactory to the Administrative Agent;
(e)    evidence that as of the Closing Date (i) the principal of and interest
on, and all other fees owing under the Existing Credit Agreement shall have been
(or shall be contemporaneously) paid in full and (ii) the commitments of the
banks under the Existing Credit Agreement shall have been (or shall be
contemporaneously) terminated (and in each case, each Lender which is a party to
the Existing Credit Agreement hereby waives compliance with the time requirement
that a notice of termination or prepayment be given in advance of the Closing
Date);
(f)    receipt by the Administrative Agent of all documents it may reasonably
request relating to the existence of the Borrower, the corporate authority for
and the validity of the Loan Documents and any other matters relevant thereto,
all in form and substance reasonably satisfactory to the Administrative Agent;
(g)    receipt by the Administrative Agent of a certificate, dated as of the
Closing Date and signed by duly authorized officers of the Borrower,
substantially in the form of Exhibit C hereto; and
(h)    the Borrower shall have provided to the Administrative Agent and the
Lenders the documentation and other information requested at least 5 Domestic
Business Days prior to the Closing Date by the Administrative Agent and any
Lender in order to comply with requirements of the PATRIOT Act, applicable “know
your customer” and anti-money laundering rules and regulations.
Without limiting the generality of the provisions of Section 9.8(c), for
purposes of determining compliance with the conditions specified in this Section
3.1, the Administrative Agent and each Lender that has signed this Agreement
shall be deemed to have consented to, approved or accepted or to be satisfied
with, each document or other matter required thereunder to be consented to or
approved by or acceptable or satisfactory to a Lender unless the Administrative
Agent shall have received notice from such Lender prior to the proposed Closing
Date specifying its objection thereto.





--------------------------------------------------------------------------------

26


SECTION 3.2    Borrowings. The obligation of any Lender to make a Loan on the
occasion of any Borrowing is subject to the satisfaction of the following
conditions:
(a)    receipt by the Administrative Agent of a Notice of Borrowing as required
by Section 2.2;
(b)    immediately after such Borrowing and application of the proceeds thereof,
the aggregate outstanding principal amount of the Loans will not exceed the
aggregate amount of the Commitments;
(c)    immediately before and after such Borrowing, no Default shall have
occurred and be continuing;
(d)    the representations and warranties of the Borrower contained in this
Agreement (other than the representations and warranties set forth in Sections
4.4(c) and 4.5) shall be true in all material respects (or in all respects in
the case of any representation or warranty already qualified by materiality) on
and as of the date of such Borrowing (except to the extent such representations
and warranties specifically relate to an earlier date, in which case such
representations and warranties shall be true in all material respects (or in all
respects in the case of any representation or warranty already qualified by
materiality) as of such earlier date); and
(e)    the Closing Date shall have occurred on or prior to June 17, 2016.
Each Borrowing hereunder shall be deemed to be a representation and warranty by
the Borrower on the date of such Borrowing as to the facts specified in clauses
(b), (c) and (d) of this Section.
SECTION 3.3    Waiver by Lenders. In order to facilitate the satisfaction of the
condition set forth in Section 3.1(e) above, each of the parties hereto that is
a party to the Existing Credit Agreement waives (i) the requirement in Section
2.9(a) thereof that a notice terminating the commitments of the banks thereunder
must be given at least three Domestic Business Days prior to such termination
and (ii) to the extent necessary, the requirement in Section 2.11(a) thereof
that a notice of prepayment of any Base Rate Borrowing (as defined in the
Existing Credit Agreement) must be given at least one Domestic Business Day
prior to such prepayment. The waivers granted under this Section are subject to
the obligations of the Borrower to pay to each bank party to the Existing Credit
Agreement all amounts payable by the Borrower to such bank pursuant to Section
2.14 of the Existing Credit Agreement as a result of any prepayment.







--------------------------------------------------------------------------------


27


ARTICLE 4
REPRESENTATIONS AND WARRANTIES
The Borrower represents and warrants on the date hereof that:
SECTION 4.1    Corporate Existence and Power. The Borrower is a corporation duly
incorporated, validly existing and in good standing under the laws of Virginia
(or, if another corporation has become the Borrower as permitted by Section 5.9,
the laws of its jurisdiction of incorporation). The Borrower has all corporate
powers and all material governmental licenses, authorizations, consents and
approvals required to carry on its business as now conducted, except where the
failure to have such licenses, authorizations, consents and approvals could not
be reasonably expected to result in a Material Adverse Change.
SECTION 4.2    Corporate and Governmental Authorization; No Contravention. The
execution, delivery and performance by the Borrower of the Loan Documents are
within the Borrower’s corporate powers, have been duly authorized by all
necessary corporate action, require no action by or in respect of, or filing
with, any governmental body, agency or official (except for filings with
governmental agencies (x) which filings are necessary or desirable in order for
the Borrower to comply with disclosure obligations under applicable laws and (y)
which filings, if not made, would not have any effect on the validity or
enforceability of the Loan Documents and the obligations of the Borrower
thereunder) and do not contravene, or constitute a default under, any provision
of law or regulation applicable to the Borrower (including without limitation
the Margin Regulations) or of the articles of incorporation or by-laws of the
Borrower, or of any agreement under which Debt may be incurred or any other
material agreement or instrument binding upon the Borrower or any of its
Consolidated Subsidiaries (excluding any contravention or default of any
material agreement or instrument as could not reasonably be expected to result
in a Material Adverse Change) or result in the creation or imposition of any
Lien on any asset of the Borrower or any of its Consolidated Subsidiaries.
SECTION 4.3    Binding Effect. This Agreement constitutes, and when executed and
delivered in accordance with this Agreement, each Note will constitute, a valid
and binding obligation of the Borrower, enforceable against it in accordance
with its terms, subject to (i) applicable Debtor Relief Laws and (ii) equitable
principles of general applicability (regardless of whether such enforceability
is considered in a proceeding in equity or at law).
SECTION 4.4    Financial Information.
(a)    The consolidated balance sheet of the Borrower and its Consolidated
Subsidiaries as of December 31, 2015 and the related consolidated statements of
income, comprehensive income, cash flows and changes in stockholders’ equity for
the fiscal year then ended, reported on by KPMG LLP and set forth in the
Borrower’s 2015 Form 10-K, a copy of which has been delivered to each of the
Lenders or otherwise made available to the Lenders as contemplated by Section
5.1, fairly present, in conformity with generally accepted accounting principles
in the United States, the consolidated financial position of the Borrower and
its Consolidated





--------------------------------------------------------------------------------

28


Subsidiaries as of such date and their consolidated results of operations, cash
flows and changes in stockholders’ equity for such fiscal year.
(b)    The unaudited interim consolidated balance sheets of the Borrower and its
Consolidated Subsidiaries and the related unaudited consolidated statements of
income, comprehensive income, cash flows and changes in stockholders’ equity for
the three-month period ended March 31, 2016, set forth in the Borrower’s Form
10-Q for such period, a copy of which has been delivered to each of the Lenders
or otherwise made available to the Lenders as contemplated by Section 5.1,
fairly present, in conformity with generally accepted accounting principles in
the United States, the consolidated financial position of the Borrower and its
Consolidated Subsidiaries as of such date and their consolidated results of
operations, cash flows and changes in stockholders’ equity for such period,
subject to normal year-end audit adjustments.
(c)    Since December 31, 2015, there has been no material adverse change in the
consolidated financial condition, operations or assets of the Borrower and its
Consolidated Subsidiaries, taken as a whole (a “Material Adverse Change”).
(d)    The charges, accruals and reserves on the books of the Borrower and its
Subsidiaries in respect of taxes or other governmental charges are, in the
opinion of the Borrower, adequate.
SECTION 4.5    Litigation. There is no action, suit or proceeding pending
against, or to the knowledge of the Borrower, threatened against or affecting,
the Borrower or any of its Consolidated Subsidiaries before any court or
arbitrator or any governmental body, agency or official, which, if determined
adversely, could reasonably be expected to result in a Material Adverse Change
or which in any manner impairs the validity or enforceability of the Loan
Documents in any material respect.
SECTION 4.6    Compliance with Laws.
(a)    The Borrower and its Consolidated Subsidiaries are in compliance in all
material respects with all applicable provisions of the United States Interstate
Commerce Commission Termination Act of 1995, as amended, and all regulations,
orders, rulings and official interpretations thereunder, except where the
failure to so comply could not reasonably be expected to result in a Material
Adverse Change.
(b)    Except as would not reasonably be expected to result in a Material
Adverse Change, each member of the ERISA Group has fulfilled its obligations
under the minimum funding standards of ERISA and the Internal Revenue Code with
respect to each Plan and is in compliance in all material respects with the
presently applicable provisions of ERISA and the Internal Revenue Code with
respect to each Plan. Except as would not reasonably be expected to result in a
Material Adverse Change, no member of the ERISA Group has (i) sought a waiver of
the minimum funding standard under Section 412 of the Internal Revenue Code in
respect of any Plan, (ii) failed to make any material contribution or payment
due under any Multiemployer Plan in which more than 100 employees of members of
the ERISA Group participate or under any





--------------------------------------------------------------------------------

29


Plan, or made any amendment to any Plan or Benefit Arrangement, any of which has
resulted in the imposition of a Lien under Section 430(k) of the Internal
Revenue Code or Section 303(k) of ERISA or which could reasonably be expected to
subject any Plan to the increased funding rules under Section 430 of the
Internal Revenue Code or Section 303 of ERISA, (iii) incurred any material
liability under Title IV of ERISA other than a liability to the PBGC for
premiums under Section 4007 of ERISA, or (iv) received any written notification
that any Multiemployer Plan is in “endangered” or “critical” status (within the
meaning of Section 432 of the Internal Revenue Code or Section 305 of ERISA) or
is insolvent or has been terminated (within the meaning of Title IV of ERISA).
SECTION 4.7    Environmental Matters. Except for the Disclosed Matters and
except with respect to any other matters that, individually or in the aggregate,
could not reasonably be expected to result in a Material Adverse Change, neither
the Borrower nor any Consolidated Subsidiary (i) has failed to comply with any
Environmental Law or to obtain, maintain or comply with any permit, license or
other approval required under any Environmental Law, (ii) has become subject to
any Environmental Liability, (iii) has received notice of any claim with respect
to any Environmental Liability or (iv) knows of any basis for any Environmental
Liability.
SECTION 4.8    Taxes. United States consolidated Federal income tax returns of
the Borrower and its Subsidiaries as of the Closing Date have been examined and
revenue agent reports have been received for all years up to and including the
fiscal year ended December 31, 2012. The Borrower and its Subsidiaries have
filed all United States Federal income tax returns and all other material tax
returns which are required to be filed by them and have paid all taxes due
pursuant to such returns or pursuant to any assessment received by the Borrower
or any Subsidiary or are contesting such assessment in good faith by appropriate
proceedings, except where the failure to so pay or file could not be reasonably
expected to result in a Material Adverse Change.
SECTION 4.9    Significant Subsidiaries. Each of the Borrower’s Significant
Subsidiaries is a corporation duly incorporated, validly existing and in good
standing under the laws of its jurisdiction of incorporation, and has all
corporate powers and all material governmental licenses, authorizations,
franchises, consents and approvals required to carry on its business as now
conducted, except where the failure to have such licenses, authorizations,
franchises, consents and approvals could not be reasonably expected to result in
a Material Adverse Change.
SECTION 4.10    Not an Investment Company. The Borrower is not an “investment
company” within the meaning of the Investment Company Act of 1940, as amended.
SECTION 4.11    Full Disclosure. All written information (it being understood
that such information will be deemed to include the Borrower’s most recent
filings on Form 10-K and Form 10-Q and any filing on Form 8-K, or posting on the
Borrower’s website at
http://www.nscorp.com/content/nscorp/en/investor-relations/financial-reports/sec-filings.html,
filed or posted since the Borrower’s most recent filing on Form 10-Q), taken as
a whole, heretofore furnished by the Borrower to the Administrative Agent or any
Lender for purposes of or in





--------------------------------------------------------------------------------

30


connection with this Agreement or any transaction contemplated hereby is, and
all such information hereafter furnished by the Borrower to the Administrative
Agent or any Lender will be (in the case of any such information furnished after
the date hereof, after giving effect to any supplements thereto), complete and
correct in all material respects on the date as of which such information is
stated or certified.
SECTION 4.12    No Default. No Default has occurred and is continuing and
neither the Borrower nor any of its Subsidiaries is in default under or with
respect to any material contract, agreement, lease or other instrument to which
it is a party or by which its property is bound or affected where such default
could reasonably be expected to result in a Material Adverse Change.
SECTION 4.13    Anti-Corruption Laws and Sanctions. The Borrower, its
Subsidiaries and their respective directors, officers, employees, and, to the
knowledge of the Borrower, its agents are in compliance with Anti-Corruption
Laws and applicable Sanctions in all material respects. None of the Borrower,
any Subsidiary or, to the knowledge of the Borrower, any of their respective
directors, officers or employees has taken any action, directly or indirectly,
that would result in a violation by such Persons of any Sanctions or
Anti-Corruption Laws.



ARTICLE 5
COVENANTS
The Borrower agrees that, so long as any Lender has any Commitment hereunder or
any principal of or interest on any Loan remains unpaid:
SECTION 5.1    Information. The Borrower will deliver to the Administrative
Agent for circulation to each of the Lenders:
(a)    promptly after they are publicly available, and in any event within 15
days after they are required to be filed with the SEC after the end of each
fiscal year of the Borrower, a consolidated balance sheet of the Borrower and
its Consolidated Subsidiaries as of the end of such fiscal year and the related
consolidated statements of income, cash flows and changes in stockholders’
equity for such fiscal year, setting forth in each case in comparative form the
figures for the previous fiscal year, all reported on in accordance with
regulations of the SEC by KPMG LLP or other independent public accountants of
nationally recognized standing;
(b)    promptly after they are publicly available, and in any event within 15
days after they are required to be filed with the SEC after the end of each of
the first three quarters of each fiscal year of the Borrower, (x) a consolidated
balance sheet of the Borrower and its Consolidated Subsidiaries as of the end of
such quarter, setting forth in comparative form the figures at the end of the
Borrower’s previous fiscal year, (y) the related consolidated statement of
income for such quarter and for the portion of the Borrower’s fiscal year ended
at the end of such quarter, setting forth in comparative form the figures for
the corresponding quarter and the corresponding portion of the Borrower’s
previous fiscal year, and (z) the related consolidated statement of cash flows
for the portion of the Borrower’s fiscal year ended at the end of such





--------------------------------------------------------------------------------

31


quarter, setting forth in comparative form the figures for the corresponding
portion of the Borrower’s previous fiscal year, certified by the chief financial
officer or the chief accounting officer of the Borrower (subject to normal
year-end adjustments) as to fairness of presentation, generally accepted
accounting principles and consistency as of the dates and for the periods
indicated (except for changes in generally accepted accounting principles
concurred in by the Borrower’s independent public accountants);
(c)    simultaneously with the delivery of the financial statements referred to
in clauses (a) and (b) above, a certificate of the chief financial officer, the
chief accounting officer, treasurer or any assistant treasurer of the Borrower
(i) setting forth in reasonable detail the calculations required to establish
whether the Borrower was in compliance with the requirements of Section 5.7 on
the date of such financial statements and (ii) stating whether any Default
exists on the date of such certificate and, if any Default then exists, setting
forth the details thereof and the action which the Borrower is taking or
proposes to take with respect thereto;
(d)    within 10 days after any officer of the Borrower obtains knowledge of any
Default, if such Default is then continuing, a certificate of the chief
financial officer or the chief accounting officer of the Borrower setting forth
the details thereof and the action which the Borrower is taking or proposes to
take with respect thereto;
(e)    promptly after the filing thereof, copies of all registration statements
(other than the exhibits thereto and any registration statements on Form S-8 or
its equivalent), proxy statements or any other documents distributed by the
Borrower to its shareholders generally which contain equivalent information to
that contained in Forms 10-K, 10-Q and 8-K (or their equivalents) or proxy
statements, and reports on Forms 10-K, 10-Q and 8-K (or their equivalents) which
the Borrower shall have filed with the SEC; provided however that such proxy
statements or other documents distributed by the Borrower to its shareholders
need not be furnished so long as the Borrower is a reporting company under the
Securities Exchange Act of 1934, as amended;
(f)    except as would not reasonably be expected to cause a Material Adverse
Change: if and within 10 Domestic Business Days after the date any member of the
ERISA Group (i) gives or is required to give notice to the PBGC of any
“reportable event” (as defined in Section 4043 of ERISA) with respect to any
Plan which could reasonably be expected to constitute grounds for a termination
of such Plan under Title IV of ERISA or knows that the plan administrator of any
Plan has given or is required to give notice of any reportable event with
respect to any Plan which could reasonably be expected to constitute grounds for
a termination of such Plan under Title IV of ERISA, a copy of the notice of such
reportable event given or required to be given to the PBGC; (ii) receives notice
of the imposition of complete or partial withdrawal liability under Title IV of
ERISA or notice that any Multiemployer Plan in which more than 100 employees of
members of the ERISA Group participate is insolvent or has been terminated
(within the meaning of Title IV of ERISA), or is in “endangered” or “critical”
status (within the meaning of Section 305 of ERISA), a copy of such notice;
(iii) receives notice from the PBGC under Title IV of ERISA of an intent to
terminate, impose liability (other than for premiums under Section 4007 of
ERISA) in respect of, or appoint a trustee to administer any





--------------------------------------------------------------------------------

32


Plan, a copy of such notice; (iv) applies for a waiver of the minimum funding
standard under Section 412 of the Internal Revenue Code, a copy of such
application; (v) gives notice of intent to terminate any Plan under Section
4041(c) of ERISA, a copy of such notice and other information filed with the
PBGC; (vi) gives notice of withdrawal from any Plan pursuant to Section 4063 of
ERISA, a copy of such notice; or (vii) fails to make any payment or contribution
due under any Multiemployer Plan in which more than 100 employees of members of
the ERISA Group participate or under any Plan or in respect of any Benefit
Arrangement or makes any amendment to any Plan or Benefit Arrangement, any of
which has resulted in the imposition of a Lien under Section 430(k) of the
Internal Revenue Code or Section 303(k) of ERISA or could reasonably be expected
to result in such Plan becoming subject to the increased funding requirements
under Section 430 of the Internal Revenue Code or Section 303 of ERISA, a
certificate of the chief financial officer or the chief accounting officer of
the Borrower setting forth details as to such occurrence and action, if any,
which the Borrower or applicable member of the ERISA Group is required or
proposes to take;
(g)    as soon as reasonably practicable after any officer of the Borrower
obtains knowledge of the commencement of, or of a threat of the commencement of,
any actions, suits or proceedings against the Borrower or any of its
Subsidiaries before any court or arbitrator or any Governmental Authority which,
if determined adversely, could reasonably be expected to result in a Material
Adverse Change or which in any manner questions the validity or enforceability
of the Loan Documents in any material respect, a certificate of the chief
financial officer or the chief accounting officer of the Borrower setting forth
the nature of such pending or threatened action, suit or proceeding and such
additional information with respect thereto as may be reasonably requested by
any Lender; and
(h)    from time to time such additional publicly available information
regarding the financial position or business of the Borrower and its
Consolidated Subsidiaries as any Lender through the Administrative Agent may
reasonably request.
Information required to be delivered pursuant to this Section 5.1 shall be
deemed to have been delivered to the Administrative Agent on the date that such
information has been posted on the Borrower’s website on the Internet at
http://www.nscorp.com/content/nscorp/en/investor-relations/financial-reports/sec-filings.html
or is available on the website of the SEC at http://www.sec.gov (to the extent
such information has been posted or is available as described in such notice).
Information required to be delivered pursuant to this Section 5.1 may also be
delivered via the Platform or other electronic communication (in .pdf form)
pursuant to procedures approved by the Administrative Agent pursuant to Section
9.1 hereto. Upon the release of any such information, the Borrower shall provide
a hard copy of such document as any Lender may reasonably request from time to
time.
SECTION 5.2    Maintenance of Property; Insurance.
(a)    The Borrower will keep, and will cause each Significant Subsidiary to
keep, all property deemed by the Borrower to be necessary to its business in
such order and condition as the Borrower shall consider prudent, ordinary wear
and tear excepted.





--------------------------------------------------------------------------------

33


(b)    The Borrower will maintain insurance (or self-insurance) in such amounts
as it reasonably deems necessary to carry on its business on terms the Borrower
reasonably deems appropriate.
SECTION 5.3    Conduct of Business and Maintenance of Existence. The Borrower
will preserve, renew and keep in full force and effect its corporate existence,
except as permitted by Section 5.9, and its rights, privileges and franchises
reasonably deemed by the Borrower to be necessary in the normal conduct of
business, except where the failure to maintain such rights, privileges and
franchises could not be reasonably expected to result in a Material Adverse
Change. The Borrower will cause each of its Significant Subsidiaries to continue
to engage in business of the same general type as now conducted by it, and will
cause each of them to preserve, renew and keep in full force and effect their
respective corporate existence and their respective rights, privileges and
franchises reasonably deemed by the Borrower to be necessary in the normal
conduct of business, except where the failure to maintain such rights,
privileges and franchises could not be reasonably expected to result in a
Material Adverse Change. Nothing in this Section 5.3 shall prohibit a merger,
consolidation or share exchange pursuant to which any two corporations shall be
combined into a single corporation or the acquisition by any corporation of
substantially all of the assets of another corporation.
SECTION 5.4    Compliance with Laws. The Borrower will comply, and cause each
Subsidiary to comply, in all material respects, with all applicable laws,
ordinances, rules, regulations, and requirements of Governmental Authorities
(including, without limitation, the Interstate Commerce Commission Termination
Act of 1995, Environmental Laws, ERISA Anti-Corruption Laws and applicable
Sanctions, and the rules and regulations thereunder) except where the necessity
of compliance therewith is contested in good faith by appropriate proceedings or
where such failure could not be reasonably expected to result in a Material
Adverse Change.
SECTION 5.5    Payment of Obligations. The Borrower will pay and discharge, and
will cause each Significant Subsidiary to pay and discharge, at or before
maturity, all their respective material obligations and liabilities (including,
without limitation, tax liabilities and claims of materialmen, warehousemen and
the like which if unpaid would by law give rise to a Lien not permitted by this
Agreement), except, where the same may be contested in good faith by appropriate
proceedings or, where the failure to pay such obligation or liability could not
be reasonably expected to result in a Material Adverse Change, and will
maintain, and will cause each Significant Subsidiary to maintain, in accordance
with generally accepted accounting principles, appropriate reserves for the
accrual of any of the same.
SECTION 5.6    Inspection of Property, Books and Records. The Borrower will
keep, and will cause each Significant Subsidiary to keep, proper books of record
and account in accordance with generally accepted accounting principles; and
will permit, and will cause each Subsidiary to permit, representatives
designated in writing by any Lender at such Lender’s expense (coordinated
through the Administrative Agent), and subject to such limitations as the
Borrower may reasonably impose to insure safety or compliance with any
applicable legal or contractual restrictions, to visit and inspect any of their
respective properties, to examine and





--------------------------------------------------------------------------------

34


make abstracts from any of their corporate books and financial records and to
discuss their respective affairs, finances and accounts with their respective
principal officers, all at such reasonable times during normal business hours,
after reasonable prior notice; provided that, unless a Default of Event of
Default shall have occurred and be continuing, there shall be no more than two
such inspections by the Administrative Agent and the Lenders taken as a whole
during any fiscal year.
SECTION 5.7    Leverage Ratio. The Leverage Ratio will not exceed, at any time
on or after the Effective Date, 65%.
SECTION 5.8    Negative Pledge. Neither the Borrower nor any Subsidiary will
create, assume or suffer to exist any Lien on any other asset now owned or
hereafter acquired by it except:
(a)    Liens existing on the date of this Agreement that have attached (or that
hereafter attach, pursuant to agreements in effect on the date hereof, to assets
not owned by Persons subject to such agreements on the date hereof);
(b)    any Lien existing on any asset of any Person at the time such Person
becomes a Subsidiary and not created in contemplation of such event;
(c)    any Lien (created pursuant to an equipment trust agreement, conditional
sale agreement, chattel mortgage or lease or otherwise) on any asset or pool of
assets securing Debt incurred or assumed for the purpose of financing all or any
part of the cost of acquiring, constructing or rebuilding such asset or pool of
assets;
(d)    any Lien on any asset of any Person existing at the time such Person is
merged or consolidated with or into the Borrower or a Subsidiary and not created
in contemplation of such event;
(e)    any Lien existing on any asset prior to the acquisition thereof by the
Borrower or a Subsidiary and not created in contemplation of such acquisition;
(f)    Liens created, assumed or existing on assets associated with real estate
development projects or development joint ventures;
(g)    any Lien arising out of the refinancing, extension, renewal or refunding
of any Debt secured by any Lien permitted by any of the foregoing clauses of
this Section, provided that such Debt is not increased (other than by the
Permitted Additional Amount) and is not secured by any additional assets (other
than any replacement assets);
(h)    inchoate tax Liens;
(i)    Liens arising in the ordinary course of its business, which (i) do not
secure Debt or Derivatives Obligations and (ii) do not, in the aggregate,
materially detract from the value of its material assets or materially impair
the use thereof in the operation of its business;





--------------------------------------------------------------------------------

35


(j)    Liens on “margin stock” (as defined in the Margin Regulations), if and to
the extent that the value of such margin stock exceeds 25% of the total assets
of the Borrower and its Subsidiaries subject to this Section;
(k)    Liens on cash and cash equivalents securing Derivatives Obligations,
provided that the aggregate amount of cash and cash equivalents subject to such
Liens may at no time exceed $100,000,000;
(l)    Liens upon real and/or personal property, which property was acquired
after the Closing Date (by purchase, construction or otherwise) by the Borrower
or any of its Subsidiaries, provided that each of such Liens exists only on such
property and any proceeds or replacements thereof;
(m)    Liens not otherwise permitted by the foregoing clauses of this Section
securing Debt in an aggregate principal amount at any time outstanding not in
excess of the greater of (i) 10% of Consolidated Total Capital and (ii)
$600,000,000; and
(n)    Liens on assets of a Subsidiary to secure obligations owed by such
Subsidiary to the Borrower.
Notwithstanding the foregoing, neither the Borrower nor any Subsidiary will
create, assume, incur or suffer to exist any Lien otherwise permitted by this
Section 5.8 on any equity interest or Debt of Norfolk Southern Railway Company
now directly owned or hereafter acquired to secure any Debt for money borrowed
or Debt evidenced by a bond, note, debenture or other evidence of indebtedness,
without in any such case making effective provision whereby all of the
obligations owing hereunder shall be secured equally and ratably with such Debt.
SECTION 5.9    Consolidations, Mergers and Sales of Assets.
(a)    The Borrower will not (i) consolidate or merge with or into any other
Person or (ii) sell, lease or otherwise transfer, directly or indirectly, all or
substantially all of its assets to any other Person; provided that the Borrower
may merge or consolidate with another Person or sell all or substantially all of
its assets to another Person if:
(A)    the Person surviving such merger or consolidation, or the Person that
acquires substantially all of the Borrower’s assets, is a business corporation
incorporated under the laws of a State of the United States of America;
(B)    the Person surviving such merger or consolidation, if not the Borrower,
or the Person that acquires substantially all of the Borrower’s assets, (i)
executes and delivers to the Administrative Agent and each of the Lenders an
instrument in form reasonably satisfactory to the Administrative Agent pursuant
to which such Person assumes all of the Borrower’s obligations under the Loan
Documents as theretofore amended or modified, including the full and punctual
payment (whether at stated





--------------------------------------------------------------------------------

36


maturity, upon acceleration or otherwise) of the principal of and interest on
each Loan made to the Borrower pursuant to this Agreement, the full and punctual
payment of all other amounts payable hereunder and the performance of all of the
other covenants and agreements contained herein and (ii) if requested by the
Required Lenders, delivers an opinion of counsel reasonably satisfactory to the
Required Lenders (it being understood that an opinion delivered substantially in
the form provided on the Closing Date shall be reasonably satisfactory), in each
case after giving effect to such merger, consolidation or sale of assets, as the
case may be; and
(C)    immediately after giving effect to such merger, consolidation or sale of
assets, no Default shall have occurred and be continuing and the representations
and warranties of the Borrower contained in this Agreement shall be true in all
material respects (or, if qualified as to materiality, in all respects) as if
made immediately after such merger, consolidation or sale of assets (except to
the extent such representations and warranties specifically relate to an earlier
date, in which case, such representations and warranties shall be true in all
material respects (or, if qualified as to materiality, in all respects) as of
such earlier date).
It is understood that: (i) the reference in Section 4.4(c) to changes in respect
of the Borrower and its Consolidated Subsidiaries refers to changes from the
business and consolidated financial position of Norfolk Southern Corporation and
its Consolidated Subsidiaries at such date, including changes that occur as a
result of another Person becoming the Borrower pursuant to such a merger,
consolidation or sale of assets and (ii) the references in Section 6.1(l) to
individuals who were directors of the Borrower at any time before such a merger,
consolidation or sale of assets refers only to individuals who were directors of
the Person who was the Borrower at that time. No Person who was the Borrower
shall be released from any of its obligations hereunder upon the assumption of
such obligations by another Person. For purposes of this Section, the term
“consolidate with” means a transaction in which the Borrower and another
corporation consolidate to form a new corporation pursuant to the laws of their
jurisdictions of incorporation and in which the Borrower and such other
corporation cease to exist as separate corporate entities.
(b)    Subject to subsection (a) above and subsection (c) below, the Borrower
and its Subsidiaries will not sell, lease or otherwise transfer, directly or
indirectly, all or any substantial part of the assets of the Borrower and its
Subsidiaries, taken as a whole, to any other Person.
(c)    The Borrower will at all times own, directly or indirectly all of the
shares of capital stock or other ownership interests of Norfolk Southern Railway
Company, or the successor thereto by merger, consolidation or share exchange or
the Person, if any, who has acquired substantially all of such corporation’s
assets (“NSRC”), except directors’ qualifying shares. The Borrower will cause
NSRC to continue to own and operate the railroads and any





--------------------------------------------------------------------------------

37


material related assets owned and operated by it on the date hereof; provided
that nothing in this Section shall prohibit dispositions (by sale, merger or
otherwise) by NSRC of (A) assets in the ordinary course of business or (B)
obsolete or unproductive assets.
SECTION 5.10    Use of Proceeds. The proceeds of the Loans will be used by the
Borrower for general corporate purposes of the Borrower and its Subsidiaries.
The Borrower will not request any Borrowing, and the Borrower shall not use the
proceeds of any Borrowing (i) to purchase or carry “margin stock” (as defined in
the Margin Regulations) or to extend credit to others for the purpose of
purchasing or carrying margin stock or to refund indebtedness originally
incurred for such purpose, in each case in violation of Margin Regulations, or
(ii) directly or knowingly indirectly (A) in furtherance of an offer, payment,
promise to pay, or authorization of the payment or giving of money, or anything
else of value, to any Person in violation of any Anti-Corruption Laws, or (B)
for the purpose of funding, financing or facilitating any activities, business
or transaction of or with any Sanctioned Person, or in any Sanctioned Country,
in each case, in any manner that would result in the violation of any Sanctions
applicable to any party hereto.
SECTION 5.11    Limitation on Subsidiary Debt. The Borrower will not permit any
of its Subsidiaries to incur or at any time be liable with respect to any Debt
except:
(a)    Debt owing to the Borrower or a Subsidiary all of the outstanding common
stock of which (other than directors’ qualifying shares) is owned directly or
indirectly by the Borrower;
(b)    Debt of Subsidiaries not otherwise permitted by this Section in an
aggregate principal amount at any time outstanding not exceeding $1,250,000,000;
(c)    Guarantees by any Subsidiary of Debt of its own Subsidiaries, provided
that the Debt guaranteed is permitted under this Section;
(d)    Debt of any Person at the time such Person becomes a Subsidiary and not
incurred in contemplation of such event;
(e)    Debt of a Subsidiary in existence on the Effective Date and extensions,
renewals and refinancings thereof, provided that the principal amount of such
Debt is not increased except by an amount no greater than the Permitted
Additional Amount;
(f)    Debt of a Subsidiary incurred in connection with the financing of any
asset, but solely to the extent that under the terms of such Debt the
obligations of such Subsidiary with respect to such Debt may be satisfied by
recourse only to such asset and the proceeds and replacements thereof;
(g)    obligations (contingent or otherwise) of any Subsidiary arising under any
swap contract or hedge agreement; provided that such obligations are (or were)
entered into in the ordinary course of business for the purpose of directly
mitigating risks associated with liabilities, commitments, investments, assets
or property held or reasonably anticipated by such Person, and not for purposes
of speculation;





--------------------------------------------------------------------------------

38


(h)    Debt arising from the endorsement of instruments in the ordinary course
of business;
(i)    Debt arising from the honoring by a bank or other financial institution
of a check, draft or similar instrument inadvertently (except in the case of
daylight overdrafts) drawn against insufficient funds in the ordinary course of
business; and
(j)    Debt of Subsidiaries incurred or assumed (in connection with an equipment
trust agreement, conditional sale agreement, chattel mortgage or lease or
otherwise) for the purpose of directly or indirectly financing all or any part
of the cost of acquiring, constructing or rebuilding any asset and any renewal,
extension or refinancing thereof; provided that the aggregate principal amount
of such Debt (other than extensions, renewals and refinancings that do not
increase the principal amount thereof except by an amount no greater than the
Permitted Additional Amount) incurred or assumed in any fiscal year of the
Borrower pursuant to this clause (j) shall not exceed $750,000,000.
SECTION 5.12    Transactions with Affiliates. The Borrower will not, and will
not permit any Subsidiary to, directly or indirectly, pay any funds to or for
the account of, make any Investment in, lease, sell, transfer or otherwise
dispose of any assets, tangible or intangible, to, or participate in, or effect,
any transaction with, any Affiliate except on an arm’s-length basis on terms no
less favorable in any material respect to the Borrower or such Subsidiary than
could have been obtained from a third party who was not an Affiliate; provided
that the foregoing provisions of this Section shall not prohibit (i) the
declaration or payment of any lawful dividend or other payment ratably in
respect of all of its capital stock of the relevant class, (ii) transactions
entered into in the ordinary course of business with joint ventures in which the
Borrower has a direct or indirect interest to the extent the Borrower has
determined in its reasonable judgment that the business purpose achieved by such
transactions renders the terms thereof reasonable or (iii) any payment under any
tax sharing agreement entered into among the Borrower and any of its
Subsidiaries.



ARTICLE 6
DEFAULT
SECTION 6.1    Events of Default. If one or more of the following events
(“Events of Default”) shall have occurred and be continuing:
(a)    the Borrower shall default in the payment when due of any principal of
any Loan, or shall default in the payment, within 10 days of the due date
thereof, of any interest, fees or other amount payable hereunder;
(b)    the Borrower shall fail to observe or perform any covenant contained in
Sections 5.7 to 5.12, inclusive;





--------------------------------------------------------------------------------

39


(c)    the Borrower shall fail to observe or perform any covenant or agreement
contained in any Loan Document (other than those covered by clause (a) or (b)
above) for 30 days after written notice thereof has been given to the Borrower
by the Administrative Agent at the request of any Lender;
(d)    any representation, warranty or certification made (or deemed made) by
the Borrower in any Loan Document or in any certificate, financial statement or
other document delivered pursuant to any Loan Document shall prove to have been
incorrect in any material respect when made (or deemed made);
(e)    the Borrower or any of its Subsidiaries shall fail to make any payment in
respect of any Material Debt when due or within any applicable grace period;
(f)    any event or condition shall occur which results in the acceleration of
the maturity of any Material Debt or enables the holder of such Debt or any
Person acting on such holder’s behalf to accelerate the maturity thereof;
(g)    the Borrower or any Significant Subsidiary shall commence a voluntary
case or other proceeding seeking liquidation, reorganization or other relief
with respect to itself or its debts under any Debtor Relief Law now or hereafter
in effect or seeking the appointment of a trustee, receiver, liquidator,
custodian or other similar official of it or any substantial part of its
property, or shall consent to any such relief or to the appointment of, or
taking possession by, any such official in an involuntary case or other
proceeding commenced against it, or shall make a general assignment for the
benefit of creditors, or shall fail generally to pay its debts as they become
due, or shall take any corporate action to authorize any of the foregoing;
(h)    an involuntary case or other proceeding shall be commenced against the
Borrower or any Significant Subsidiary seeking liquidation, reorganization or
other relief with respect to it or its debts under any Debtor Relief Law now or
hereafter in effect or seeking the appointment of a trustee, receiver,
liquidator, custodian or other similar official of it or any substantial part of
its property, and such involuntary case or other proceeding shall remain
undismissed and unstayed for a period of 60 days; or an order for relief shall
be entered against the Borrower or any Significant Subsidiary under the federal
bankruptcy laws as now or hereafter in effect;
(i)    any member of the ERISA Group shall fail to pay when due an amount or
amounts which it shall have become liable to pay under Title IV of ERISA that
when aggregated could reasonably be expected to cause a Material Adverse Change;
or (i) notice of intent to terminate a Material Plan, or notice that a Material
Plan is in “at risk” status (within the meaning of Section 303 of ERISA) or
notice that a Multiemployer Plan is in “endangered” or “critical” status (within
the meaning of Section 305 of ERISA), shall be filed under Title IV of ERISA by
any member of the ERISA Group, any plan administrator or any combination of the
foregoing; or (ii) the PBGC shall institute proceedings under Title IV of ERISA
to terminate, to impose liability (other than for premiums under Section 4007 of
ERISA) in respect of, or to cause a trustee to be appointed to administer any
Material Plan; or (iii) a condition shall exist by reason of which the PBGC
would be entitled to obtain a decree adjudicating that any Material Plan must be
terminated; or there shall occur a complete or partial withdrawal from, or a
default (within the





--------------------------------------------------------------------------------

40


meaning of Section 4219(c)(5) of ERISA) with respect to, one or more
Multiemployer Plans; and in each case in clauses (i) through (iii) above, such
event or condition together with all other such events or conditions, if any,
could reasonably be expected to cause a Material Adverse Change;
(j)    a judgment or order for the payment of money (not paid or covered by
insurance (except for deductibles) as to which the relevant insurance company
has acknowledged coverage) in excess of $175,000,000 shall be rendered against
the Borrower or any Significant Subsidiary and such judgment or order shall
continue unsatisfied, unreversed, unvacated, undischarged and unstayed for a
period of 30 days;
(k)    any person or group of persons (within the meaning of Section 13 or 14 of
the Securities Exchange Act of 1934, as amended) shall have acquired beneficial
ownership (within the meaning of Rule 13d-3 promulgated by the SEC under said
Act) of 30% or more of the outstanding shares of common stock of the Borrower;
or
(l)    at any time Continuing Directors shall not constitute a majority of the
board of directors of the Borrower (“Continuing Director” means at any time each
(i) individual who was a director of the Borrower 24 months before such time,
(ii) individual whose election or nomination as a director of Borrower was
approved by individuals referred to in clause (i) above constituting at the time
of such election or nomination at least a majority of the board of directors of
the Borrower and (iii) individual whose election or nomination to the board of
directors of the Borrower was approved by individuals referred to in clauses (i)
and (ii) above constituting at the time of such election or nomination at least
a majority of the board of directors of the Borrower);
then, and in every such event, the Administrative Agent shall if requested by
the Required Lenders by notice to the Borrower (i) terminate the Commitments and
they shall thereupon terminate, and (ii) if requested by the Required Lenders,
by notice to the Borrower declare the Loans (together with accrued interest
thereon) to be, and the Loans (together with accrued interest thereon) shall
thereupon become, immediately due and payable without presentment, demand,
protest or other notice of any kind, all of which are hereby waived by the
Borrower; provided that in the case of any of the Events of Default specified in
clause (g) or (h) above with respect to the Borrower, without any notice to the
Borrower or any other act by the Administrative Agent or the Lenders, the
Commitments shall thereupon terminate and the Loans (together with accrued
interest thereon) shall become immediately due and payable without presentment,
demand, protest or notice of any kind, all of which are hereby waived by the
Borrower.
SECTION 6.2    Notice of Default. The Administrative Agent shall give notice to
the Borrower under Section 6.1(c) promptly upon being requested to do so by any
Lender and shall thereupon notify all the Lenders thereof.







--------------------------------------------------------------------------------


41


ARTICLE 7
ADMINISTRATIVE AGENT
SECTION 7.1    Appointment and Authorization. Each Lender irrevocably appoints
and authorizes the Administrative Agent to take such action as agent on its
behalf and to exercise such powers under this Agreement as are delegated to the
Administrative Agent by the terms thereof, together with all such powers as are
reasonably incidental thereto. It is understood and agreed that the use of the
term “agent” herein or in any other Loan Documents (or any other similar term)
with reference to the Administrative Agent is not intended to connote any
fiduciary or other implied (or express) obligations arising under agency
doctrine of any applicable law. Instead such term is used as a matter of market
custom, and is intended to create or reflect only an administrative relationship
between contracting parties.
SECTION 7.2    Agents and Affiliates. The Administrative Agent shall have the
same rights and powers under the Loan Documents as any other Lender and may
exercise or refrain from exercising the same as though it were not the
Administrative Agent, and the Administrative Agent and its Affiliates may engage
in any kind of business with the Borrower or any Subsidiary or Affiliate of the
Borrower as if it were not an Agent hereunder.
SECTION 7.3    Exculpatory Provisions.
(a)    The Administrative Agent shall not have any duties or obligations except
those expressly set forth herein and in the other Loan Documents, and its duties
hereunder shall be administrative in nature. Without limiting the generality of
the foregoing, the Administrative Agent:
(i)    shall not be subject to any fiduciary or other implied duties, regardless
of whether a Default has occurred and is continuing;
(ii)    shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents); provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law, including for the avoidance of
doubt any action that may be in violation of the automatic stay under any Debtor
Relief Law or that may effect a forfeiture, modification or termination of
property of a Defaulting Lender in violation of any Debtor Relief Law; and
(iii)    shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of the Borrower’s
affiliates that is





--------------------------------------------------------------------------------

42


communicated to or obtained by the Person serving as the Administrative Agent or
any of such Person’s affiliates in any capacity.
(b)    The Administrative Agent shall not be liable for any action taken or not
taken by it pursuant to this Agreement (i) with the consent or at the request of
the Required Lenders (or such other number or percentage of the Lenders as shall
be necessary, or as the Administrative Agent shall believe in good faith shall
be necessary, under the circumstances as provided in Sections 6.1 and 9.5), or
(ii) in the absence of its own gross negligence, willful misconduct or material
breach of its obligations under the Loan Documents as determined by a court of
competent jurisdiction by final and nonappealable judgment. The Administrative
Agent shall be deemed not to have knowledge of any Default unless and until
notice describing such Default is given to the Administrative Agent in writing
by the Borrower or a Lender.
(c)    The Administrative Agent shall not be responsible for, or have any duty
to ascertain or inquire into, (i) any statement, warranty or representation made
in or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document, or (v) the satisfaction
of any condition set forth in Article III or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.
SECTION 7.4    Reliance by Administrative Agent. The Administrative Agent shall
be entitled to rely upon, and shall not incur any liability for relying upon,
any notice, request, certificate, consent, statement, instrument, document or
other writing (including any electronic message, internet- or intranet-website
posting or other distribution) believed by it to be genuine and to have been
signed, sent or otherwise authenticated by the proper Person. The Administrative
Agent also may rely upon any statement made to it orally or by telephone and
believed by it to have been made by the proper Person, and shall not incur any
liability for relying thereon. In determining compliance with any condition
hereunder to the making of a Loan that by its terms must be fulfilled to the
satisfaction of a Lender, the Administrative Agent may presume that such
condition is satisfactory to such Lender unless the Administrative Agent shall
have received notice to the contrary from such Lender prior to the making of
such Loan. The Administrative Agent may consult with legal counsel (who may be
counsel for the Borrower), independent public accountants and other experts
selected by it and shall not be liable for any action taken or omitted to be
taken by it in good faith in accordance with the advice of such counsel,
accountants or experts.
SECTION 7.5    Delegation of Duties. The Administrative Agent may perform any
and all of its duties and exercise its rights and powers hereunder or under any
other Loan Document by or through any one or more sub agents appointed by the
Administrative Agent. The Administrative Agent and any such sub agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions





--------------------------------------------------------------------------------

43


of this Article shall apply to any such sub agent and to the Related Parties of
the Administrative Agent and any such sub agent, and shall apply to their
respective activities in connection with the syndication of the Facilities as
well as activities as Administrative Agent. The Administrative Agent shall not
be responsible for the negligence or misconduct of any sub-agents except to the
extent that a court of competent jurisdiction determines in a final and
nonappealable judgment that the Administrative Agent acted with gross negligence
or willful misconduct in the selection of such sub agents.
SECTION 7.6    Indemnification. For so long as the Administrative Agent shall
serve in that capacity, each Lender shall, ratably in accordance with its
Commitment (or, if the Commitments shall have terminated, the aggregate
outstanding principal amount of its Loans), indemnify such Administrative Agent
and each of its Related Parties (to the extent not reimbursed by the Borrower)
against any reasonable out-of-pocket cost, expense (which in the case of
counsel, shall be limited to the reasonable and documented out-of-pocket fees
and disbursements of one counsel to the Administrative Agent, and, if necessary,
special counsel acting in applicable multiple jurisdictions and a local counsel
in each relevant jurisdiction), claim, demand, action, loss or liability (except
such as result from such Indemnitee’s or any Related Indemnified Person’s gross
negligence or willful misconduct or material breach of its or any Related
Indemnified Person’s obligations under the Loan Documents) that such Indemnitee
may suffer or incur in connection with this Agreement or any action taken or
omitted by such Indemnitee hereunder.
SECTION 7.7    Credit Decision. Each Lender acknowledges that it has,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender also acknowledges that it
will, independently and without reliance upon the Administrative Agent or any
other Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.
SECTION 7.8    Successor Administrative Agent. The Administrative Agent may
resign at any time by giving written notice thereof to the Lenders and the
Borrower. Upon any such resignation, the Required Lenders shall have the right
to appoint a successor Administrative Agent reasonably acceptable to the
Borrower. If no successor Administrative Agent shall have been so appointed by
the Required Lenders, and shall have accepted such appointment, within 30 days
after the retiring Administrative Agent gives notice of resignation, then the
retiring Administrative Agent may, on behalf of the Lenders, appoint a successor
Administrative Agent, which shall be a commercial bank with an office in New
York, organized or licensed under the laws of the United States of America or of
any State thereof and having a combined capital and surplus of at least
$1,000,000,000. Upon the acceptance of its appointment as Administrative Agent
hereunder by a successor Administrative Agent, such successor Administrative
Agent shall thereupon succeed to and become vested with all the rights and
duties of the retiring Administrative Agent, and the retiring Administrative
Agent shall be discharged from its duties





--------------------------------------------------------------------------------

44


and obligations hereunder. After any retiring Administrative Agent’s resignation
hereunder as Administrative Agent, the provisions of this Article shall inure to
its benefit as to any actions taken or omitted to be taken by it while it was
Administrative Agent.
SECTION 7.9    Administrative Agent’s Fees. The Borrower shall pay to the
Administrative Agent for its own account fees in the amounts and at the times
previously agreed upon between the Borrower and the Administrative Agent.
SECTION 7.10    Syndication Agents, Arrangers and Documentation Agents. Neither
the Syndication Agents, the Arrangers, nor the Documentation Agents shall have
any duties or responsibilities hereunder in their respective capacities as such.



ARTICLE 8
CHANGE IN CIRCUMSTANCE
SECTION 8.1    Basis for Determining Interest Rate Inadequate or Unfair. If on
or prior to the first day of any Interest Period for any Euro-Dollar Loan:
(a)    the Administrative Agent shall determine that deposits in dollars (in the
applicable amounts) are not being offered to banks in the relevant market for
such Interest Period,
(b)    the Administrative Agent shall determine that reasonable and adequate
means do not exist for ascertaining the London Interbank Offered Rate for such
Interest Period with respect to a proposed Euro-Dollar Loan, or
(c)    the Required Lenders advise the Administrative Agent that the London
Interbank Offered Rate as determined by the Administrative Agent will not
adequately and fairly reflect the cost to such Lenders of funding their
Euro-Dollar Loans for such Interest Period, then, the Administrative Agent shall
forthwith give notice thereof to the Borrower and the Lenders, whereupon until
the Administrative Agent notifies the Borrower that the circumstances giving
rise to such suspension no longer exist (which notice the Administrative Agent
shall deliver immediately upon its becoming aware thereof), (i) any Notice of
Borrowing requesting a Euro-Dollar Loan shall be made as a Base Rate Loan and
(ii) each outstanding Euro-Dollar Loan shall be converted into a Base Rate Loan
on the last day of the then current Interest Period applicable thereto. Unless
the Borrower notifies the Administrative Agent at least two Domestic Business
Days before the date of any Euro-Dollar Borrowing for which a Notice of
Borrowing has previously been given that it elects not to borrow on such date,
such Borrowing shall instead be made as a Base Rate Borrowing.
SECTION 8.2    Illegality. If, on or after the date of this Agreement, the
adoption of any applicable law, rule or regulation, or any change in any
applicable law, rule or regulation, or any change in the interpretation or
administration thereof by any Governmental Authority charged with the
interpretation or administration thereof, or compliance by any Lender (or its
Euro-Dollar Lending Office) with any request or directive (whether or not having
the force of law) of any





--------------------------------------------------------------------------------

45


such authority, central bank or comparable agency shall make it unlawful or
impossible for any Lender (or its Euro-Dollar Lending Office) to make, maintain
or fund its Euro-Dollar Loans and such Lender shall so notify the Administrative
Agent, the Administrative Agent shall forthwith give notice thereof to the other
Lenders and the Borrower, whereupon until such Lender notifies the Borrower and
the Administrative Agent that the circumstances giving rise to such suspension
no longer exist (which notice such Lender shall give immediately upon its
becoming aware thereof), the obligation of such Lender to make Euro-Dollar
Loans, or to convert outstanding Loans into Euro-Dollar Loans, shall be
suspended. Before giving any notice to the Administrative Agent pursuant to this
Section, such Lender shall designate a different Euro-Dollar Lending Office if
such designation will avoid the need for giving such notice and will not, in the
judgment of such Lender, be otherwise disadvantageous to such Lender. If such
notice is given, each Euro-Dollar Loan of such Lender then outstanding shall be
converted to a Base Rate Loan either (a) on the last day of the then current
Interest Period applicable to such Euro-Dollar Loan if such Lender may lawfully
continue to maintain and fund such Loan to such day or (b) immediately if such
Lender shall determine that it may not lawfully continue to maintain and fund
such Loan to such day.
SECTION 8.3    Increased Cost and Reduced Return.
(a)    If any Change in Law shall impose, modify or deem applicable any reserve,
special deposit, compulsory loan, insurance assessment or similar requirement
(including, without limitation, any such requirement imposed by the Board of
Governors of the Federal Reserve System, but excluding, with respect to any
Euro-Dollar Loan, any such requirement with respect to which such Lender is
entitled to compensation during the relevant Interest Period under Section 2.7)
against assets of, deposits with or for the account of, or credit extended by,
any Lender (or its Applicable Lending Office) or shall impose on any Lender (or
its Applicable Lending Office) or the London interbank market any other
condition, cost or expense affecting this Agreement or Loans made by such Lender
(except, in each case, for any Tax, which shall be addressed solely in Section
8.4), and the result of any of the foregoing is to increase the cost to such
Lender (or its Applicable Lending Office) of making, converting to, continuing
or maintaining any Loan or of maintaining its obligation to make any such Loan,
or to reduce the amount of any sum received or receivable by such Lender (or its
Applicable Lending Office) under this Agreement with respect thereto, by an
amount deemed by such Lender to be material, then, within 60 days after demand
by such Lender (with a copy to the Administrative Agent), the Borrower shall pay
to such Lender such additional amount or amounts as will compensate such Lender
for such increased cost incurred or reduction suffered.
(b)    If any Lender shall have determined that any Change in Law affecting such
Lender (or its Applicable Lending Office) or such Lender’s holding company, if
any, regarding capital or liquidity requirements, has or would have the effect
of reducing the rate of return on capital of such Lender (or on the capital of
such Lender’s holding company) as a consequence of such Lender’s obligations
hereunder to a level below that which such Lender (or such Lender’s holding
company) could have achieved but for such Change in Law (taking into
consideration such Lender’s policies and the policies of such Lender’s holding
company with respect to capital adequacy) by an amount deemed by such Lender to
be material, then from time to time, within





--------------------------------------------------------------------------------

46


60 days after demand by such Lender (with a copy to the Administrative Agent),
the Borrower shall pay to such Lender such additional amount or amounts as will
compensate such Lender (or such Lender’s holding company) for such reduction.
(c)    Each Lender will promptly notify the Borrower and the Administrative
Agent of any event, past or prospective, of which it has knowledge that will
entitle such Lender to compensation pursuant to this Section 8.3, or which such
Lender believes is reasonably likely to entitle such Lender to compensation
pursuant to this Section 8.3, and will designate a different Applicable Lending
Office if such designation will avoid the need for, or reduce the amount of,
such compensation and will not, in the judgment of such Lender, be otherwise
disadvantageous to such Lender. A certificate of any Lender claiming
compensation under this Section 8.3 (for itself or for a Participant) and
setting forth the additional amount or amounts to be paid to it hereunder and
indicating in reasonable detail the computation thereof shall be conclusive in
the absence of manifest error. In determining such amount, such Lender may use
any reasonable averaging and attribution methods.
(d)    The Borrower shall not be liable pursuant to this Section 8.3 to any
Lender to compensate it for any cost or reduction incurred or suffered more than
45 days before receipt by the Borrower of a notice from such Lender referring to
the event that gave rise to such cost or reduction.
(e)    This Section 8.3 shall not require the Borrower to reimburse any Lender
for any Taxes that are otherwise covered by the payment of additional amounts or
the indemnity set forth in Sections 8.4(b) or (d), respectively or for any
Excluded Taxes.
SECTION 8.4    Taxes.
(a) For the purposes of this Section 8.4 the following terms have the following
meanings:
“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (i) Taxes imposed on or measured by net income (however denominated),
and franchise, branch profits or similar taxes in each case (A) imposed, by a
jurisdiction under the laws of which such Recipient is organized or located or
in which its principal executive office is located or, in the case of each
Lender, in which its Applicable Lending Office is located, or (B) that are Other
Connection Taxes (ii) in the case of each Lender, any withholding tax imposed on
such payments pursuant to a law in effect on the date on which such Lender first
becomes a party to this Agreement or designates a new Applicable Lending
Office(except in each case to the extent that amounts with respect to Taxes were
payable either to such Lender’s assignor immediately before such Lender became a
party hereto or to such Lender immediately before it changed its Applicable
Lending Office), (iii) Taxes attributable to such Recipient’s failure to comply
with Section 8.4(f), and (iv) Taxes imposed pursuant to FATCA.
“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Borrower under any Loan Document and (b) to the extent not otherwise described
in (a), Other Taxes.





--------------------------------------------------------------------------------

47


“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any transaction pursuant to or enforced any Loan
document, or sold or assigned an interest in any Loan or Loan Document).
“Other Taxes” means any present or future stamp, court or documentary
intangible, recording, filing or similar Taxes that arise from any payment made
under, or from the execution, delivery, performance, enforcement or registration
of, this Agreement or any Note, except any such Taxes that are Other Connection
Taxes imposed with respect to an assignment (other than an assignment made
pursuant to Section 8.6).
“Recipient” means the Administrative Agent or any Lender, as applicable.
“Taxes” means any and all present or future taxes, duties, levies, imposts,
deductions, charges or withholdings (including backup withholding) imposed by
any Governmental Authority, including any interest, additions to tax or
penalties applicable thereto.
(b)    Except as required by applicable law, any and all payments by or on
behalf of the Borrower to or for the account of any Lender or the Administrative
Agent hereunder or under any Note shall be made without withholding or deduction
for any Taxes; provided that, if any Withholding Agent determines, in its sole
discretion exercised in good faith, that it is required by law to deduct or
withhold any Indemnified Taxes from any such payments, (i) the sum payable by
the Borrower shall be increased as necessary so that after making all required
deductions and withholdings (including deductions and withholdings applicable to
additional sums payable under this Section) such Lender or the Administrative
Agent (as the case may be) receives an amount equal to the sum it would have
received had no such deductions or withholdings been made, (ii) such Withholding
Agent shall make such deductions or withholding, (iii) such Withholding Agent
shall timely pay the full amount deducted to the relevant Governmental Authority
in accordance with applicable law and (iv) the Borrower shall furnish to the
Administrative Agent, at its address referred to in Section 9.1, the original or
a certified copy of a receipt evidencing payment thereof or other evidence of
such payment reasonably satisfactory to the Administrative Agent.
(c)    The Borrower shall timely pay to the relevant Governmental Authority in
accordance with applicable law, or at the option of the Administrative Agent
timely reimburse it for the payment of, any Other Taxes.
(d)    The Borrower agrees to indemnify each Lender and the Administrative Agent
for the full amount of Indemnified Taxes (including, without limitation, any
Indemnified Taxes imposed or asserted by any jurisdiction on amounts payable
under this Section) that are payable or paid by such Lender or the
Administrative Agent (as the case may be) and any reasonable and invoiced
out-of-pocket expenses arising therefrom or with respect thereto, provided,
however, that the Borrower shall not be required to indemnify any Lender or the
Administrative Agent under this Section 8.4 for any liability arising as a
result of such Lender’s or the Administrative





--------------------------------------------------------------------------------

48


Agents’ willful misconduct or gross negligence. This indemnification shall be
paid within 30 days after such Lender or the Administrative Agent (as the case
may be) makes written demand therefor (which demand shall identify the nature
and the amount of Indemnified Taxes and Other Taxes for which indemnification is
being sought).
(e)    Each Lender shall severally indemnify the Administrative Agent, within 10
days after demand therefor, for (i) any Indemnified Taxes attributable to such
Lender (but only to the extent that the Borrower has not already indemnified the
Administrative Agent for such Indemnified Taxes and without limiting the
obligation of the Borrower to do so), (ii) any Indemnified Taxes attributable to
such Lender’s failure to comply with the provisions of Section SECTION 9.6(b)
relating to the maintenance of a Participant Register and (iii) any “Excluded
Taxes” that are attributable to such Lender, in each case, that are payable or
paid by the Administrative Agent in connection with any Loan Document, and any
reasonable expenses arising therefrom or with respect thereto, whether or not
such Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (e).
(f)    Each Lender that is a “United States Person” as defined in Section
7701(a)(30) of the Internal Revenue Code shall deliver to the Borrower and the
Administrative Agent on or before the date on which it becomes a party to this
Agreement two properly completed and duly signed copies of U.S. Internal Revenue
Service Form W-9 (or any successor form) certifying that such Lender is exempt
from U.S. Federal withholding Tax. Each Lender that is not a “United States
Person” as defined in Section 7701(a)(30) of the Internal Revenue Code (a
“Non-U.S. Lender”) on or prior to the date of its execution and delivery of this
Agreement in the case of each Lender listed on the signature pages hereof and on
or prior to the date on which it becomes a Lender in the case of each other
Lender, and from time to time thereafter if requested in writing by the Borrower
or the Administrative Agent (but only so long as such Non-U.S. Lender remains
lawfully able to do so), shall provide the Borrower and the Administrative Agent
with (i) two copies of Internal Revenue Service Form W-8BEN-E (or W-8BEN, as
applicable), Form W-8ECI or Form W-8IMY (or successor forms) (together with any
applicable underlying Internal Revenue Service forms), (ii) in the case of a
Non-U.S. Lender claiming exemption from U.S. Federal withholding Tax under
Sections 871(h) or 881(c) of the Internal Revenue Code with respect to payments
of “portfolio interest”, the applicable Internal Revenue Service Form W-8, or
any successor form prescribed by the Internal Revenue Service, and a statement
substantially in the relevant form of Exhibit D, properly completed and duly
executed by such Non-U.S. Lender claiming complete exemption from, or reduced
rate of, U.S. Federal withholding Tax on payments under this Agreement or any
Note, or (iii) any other form prescribed by applicable requirements of U.S.
Federal income Tax law as a basis for claiming exemption from or a reduction in
U.S. Federal withholding Tax duly completed together with such supplementary
documentation as may be prescribed by applicable requirements of law to permit
the Borrower and the Administrative Agent to determine the withholding or
deduction required to be made.





--------------------------------------------------------------------------------

49


Each Lender further agrees (but only so long as such Lender is lawfully able to
do so) to deliver to the Borrower and the Administrative Agent duly completed
copies of the above-mentioned Internal Revenue Service forms on or before the
earlier of (i) the date that is 30 days before the date that any such form
expires or becomes obsolete or otherwise is required to be resubmitted as a
condition to obtaining an exemption from withholding of U.S. Federal income Tax
and (ii) 30 days after the occurrence of any event which would require a change
in the most recent form previously delivered to the Borrower and the
Administrative Agent.
(g)    Notwithstanding anything to the contrary in this Agreement, for any
period with respect to which a Lender has failed to provide the Borrower or the
Administrative Agent with the appropriate form or certificate pursuant to
Section 8.4(f), or with respect to which any representation or certification on
any such form or certificate is, or proves to be, materially incorrect, false or
misleading when so made such Lender shall not be entitled to receive additional
amounts or indemnification under Sections 8.4(b) or (d), respectively, with
respect to Indemnified Taxes, to the extent that such Indemnified Taxes would
not have been imposed but for such Lender’s failure to provide such form or
certificate or such Lender’s materially incorrect, false or misleading
representation or certification, and such Lender shall indemnify and reimburse
the Borrower for any Indemnified Taxes that were required to be withheld but
which were not withheld as a result of such Lender’s materially incorrect, false
or misleading representations or certifications; provided that if a Lender that
is otherwise exempt from or subject to a reduced rate of withholding Tax,
becomes subject to Indemnified Taxes because of its failure to deliver a form
required hereunder, the Borrower shall take such steps (at such Lender’s sole
cost and expense) as such Lender shall reasonably request to assist such Lender
to recover such Indemnified Taxes.
(h)    If a payment made to a Lender hereunder or under any Note would be
subject to U.S. Federal withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Internal Revenue Code, as
applicable), such Lender shall deliver to the Borrower and the Administrative
Agent at the time or times prescribed by law and at such time or times
reasonably requested by the Borrower or the Administrative Agent such
documentation prescribed by applicable law (including as prescribed by Section
1471(b)(3)(C)(i) of the Internal Revenue Code) and such additional documentation
reasonably requested by the Borrower or the Administrative Agent as may be
necessary for the Borrower and the Administrative Agent to comply with their
obligations under FATCA and to determine that such Lender has complied with such
Lender’s obligations under FATCA or to determine the amount to deduct and
withhold from such payment.
(i)    If the Borrower is required to pay additional amounts to or for the
account of any Lender pursuant to this Section, then, (i) such Lender will (at
the request of the Borrower) use reasonable efforts to change the jurisdiction
of its Applicable Lending Office if, in the judgment of such Lender, such change
(x) will eliminate or reduce any such additional payment which may thereafter
accrue and (y) is not otherwise disadvantageous to such Lender or (ii) if such
Lender does not change the jurisdiction of its Applicable Lending Office, the
Borrower shall have the right to designate a substitute lender or lenders
pursuant to Section 8.6 hereof.





--------------------------------------------------------------------------------

50


(j)    Upon the reasonable request of the Borrower, and at the Borrower’s
expense, each Lender shall use reasonable efforts to cooperate with the Borrower
with a view to obtain a refund of any Taxes for which the Borrower has
indemnified such Lender under this Section 8.4 if obtaining such refund would
not, in the sole judgment of such Lender, exercised in good faith, be
disadvantageous to such Lender. If a Lender shall receive a refund from a taxing
authority of any Taxes paid by the Borrower pursuant to subsections (b), (c) or
(d) above, such Lender shall promptly pay to the Borrower the amount so received
without interest (other than interest received from the taxing authority with
respect to such refund) and net of out-of-pocket expenses incurred in obtaining
such refund; provided that such Lender shall only be required to pay to the
Borrower such amounts as such Lender in its sole discretion, exercised in good
faith, determines are attributable to Taxes paid by the Borrower. In the event
such Lender or the Administrative Agent is required to repay the amount of such
refund (including interest, if any), the Borrower, upon the request of such
Lender or the Administrative Agent (as the case may be), agrees to promptly
return to such Lender or the Administrative Agent the amount of such refund and
interest, if any (plus penalties, interest and other charges imposed in
connection with the repayment of such amounts by such Lender or the
Administrative Agent).
(k)    Notwithstanding the foregoing, nothing in this Section 8.4 shall be
construed to (i) entitle the Borrower or any other Persons (A) to any
information determined by any Lender or the Administrative Agent, in its sole
discretion, exercised in good faith, to be confidential or proprietary
information of such Lender or the Administrative Agent unrelated to matters
specifically related to this Section 8.4, (B) to any tax or financial
information of any Lender or the Administrative Agent unrelated to matters
specifically related to this Section 8.4 or (C) to inspect or review any books
and records of any Lender or the Administrative Agent unrelated to matters
specifically related to this Section 8.4, or (ii) interfere with the rights of
any Lender or the Administrative Agent to conduct its fiscal or tax affairs in
such manner as it deems fit.
SECTION 8.5    Base Rate Loans Substituted for Affected Euro-Dollar. If (i) the
obligation of any Lender to make, or convert outstanding Loans to, Euro-Dollar
Loans has been suspended pursuant to Section 8.2 or (ii) any Lender has demanded
compensation under Sections 8.3(a) or 8.4, or the Borrower is required to make
any additional payments under Section 8.4 in respect of any payments to any
Lender, in either case with respect to its Euro-Dollar Loans, and the Borrower
shall, by at least five Euro-Dollar Business Days’ prior notice to such Lender
through the Administrative Agent, have elected that the provisions of this
Section shall apply to such Lender, then, unless and until such Lender notifies
the Borrower that the circumstances giving rise to such suspension or demand for
compensation no longer apply:
(a)    all Loans which would otherwise be made by such Lender as (or continued
as or converted into) Euro-Dollar Loans shall instead be Base Rate Loans (on
which interest and principal shall be payable contemporaneously with the related
Euro-Dollar Loans of the other Lenders), and
(b)    after each of its Euro-Dollar Loans has been repaid (or converted to a
Base Rate Loan), all payments of principal which would otherwise be applied to
repay such Euro-Dollar Loans shall be applied to repay its Base Rate Loans
instead.





--------------------------------------------------------------------------------

51


If such Lender notifies the Borrower that the circumstances giving rise to such
notice no longer apply, the principal amount of each such Base Rate Loan shall
be converted into a Euro-Dollar Loan on the first day of the next succeeding
Interest Period applicable to the related Euro-Dollar Loans of the other
Lenders.
SECTION 8.6    Substitution of Lenders. If (a) any Lender has demanded
compensation under Sections 8.3 or 8.4, (b) the Borrower is required to make any
additional payments under Section 8.4 in respect of any payment to any Lender,
(c) any Lender becomes a Defaulting Lender or (d) any Lender does not consent to
any proposed amendment, supplement, modification, consent or waiver of any
provision of this Agreement or any other Loan Document that requires the consent
of each of the Lenders or each of the Lenders affected thereby (so long as the
consent of the Required Lenders has been obtained), the Borrower shall have the
right to designate a substitute lender or lenders reasonably acceptable to the
Administrative Agent (which may be one or more of the Lenders) to purchase the
Loans and assume the Commitments of such Lender, and each Lender agrees in such
event that, if the Borrower so designates a substitute or substitutes, it will
sell its Loans and assign its rights under this Agreement to such substitute or
substitutes as soon as reasonably possible (and in any event within 30 days)
after such designation, on substantially the terms set forth in Exhibit B, for a
payment equal to the principal amount of its Loans plus all interest on such
Loans and all facility fees accrued but unpaid up to but excluding the date of
such payment plus any loss or expense incurred by such Lender (other than a
Defaulting Lender) (or by an existing Participant in the related Loan of such
Lender (other than a Defaulting Lender)), in connection with such payment,
including (without limitation) any loss incurred in obtaining, liquidating or
employing deposits from third parties as contemplated under Section 2.14, but
excluding loss of margin for the period after any such payment, as reasonably
determined by it; provided that in connection with any substitution pursuant to
clause (d) above, (i) such substitution does not conflict with any applicable
law, rule or regulation and (ii) no Event of Default pursuant to Section 6.1(a),
Section 6.1(g) or Section 6.1(h) shall have occurred and be continuing at the
time of such substitution; provided further that, in connection with any
substitution pursuant to this Section, the substitute or substitutes shall
purchase, at par, all Loans and other amounts owing to such replaced Lender on
or prior to the date of substitution.
SECTION 8.7    Defaulting Lenders.
(a) Notwithstanding any provision of this Agreement to the contrary, if any
Lender becomes a Defaulting Lender, then the following provisions shall apply
for so long as such Lender is a Defaulting Lender:
(i)    fees shall cease to accrue on the Commitment of such Defaulting Lender
pursuant to Section 2.8;
(ii)    any payment of principal, interest, fees or other amounts received by
the Administrative Agent for the account of such Defaulting Lender (whether
voluntary or mandatory, at maturity, pursuant to Article VI or otherwise) or
received by the Administrative Agent from a Defaulting Lender pursuant to
Section 9.4(b) shall be applied at such time or times as may be determined by
the Administrative Agent as





--------------------------------------------------------------------------------

52


follows: first, to the payment of any amounts owing by such Defaulting Lender to
the Administrative Agent hereunder; second, as the Borrower may request (so long
as no Event of Default exists), to the funding of any Loan in respect of which
such Defaulting Lender has failed to fund its portion thereof as required by
this Agreement, as determined by the Administrative Agent; third, if so
determined by the Administrative Agent and the Borrower, to be held in a deposit
account and released pro rata in order to satisfy such Defaulting Lender’s
potential future funding obligations with respect to Loans under this Agreement;
fourth, to the payment of any amounts owing to the Lenders as a result of any
judgment of a court of competent jurisdiction obtained by any Lender against
such Defaulting Lender as a result of such Defaulting Lender’s breach of its
obligations under this Agreement; fifth, so long as no Default or Event of
Default exists, to the payment of any amounts owing to the Borrower as a result
of any judgment of a court of competent jurisdiction obtained by the Borrower
against such Defaulting Lender as a result of such Defaulting Lender's breach of
its obligations under this Agreement; and sixth, to such Defaulting Lender or as
otherwise directed by a court of competent jurisdiction; provided that if (x)
such payment is a payment of the principal amount of any Loans in respect of
which such Defaulting Lender has not fully funded its appropriate share, and (y)
such Loans were made at a time when the conditions set forth in Section 3.2 were
satisfied or waived, such payment shall be applied solely to pay the Loans of
all non-Defaulting Lenders on a pro rata basis prior to being applied to the
payment of any Loans of such Defaulting Lender until such time as all Loans are
held by the Lenders pro rata in accordance with the Commitments hereunder. Any
payments, prepayments or other amounts paid or payable to a Defaulting Lender
that are applied (or held) to pay amounts owed by a Defaulting Lender pursuant
to this Section shall be deemed paid to and redirected by such Defaulting
Lender, and each Lender irrevocably consents hereto; and
(iii)    the Commitment (or, if applicable, the Loans) of such Defaulting Lender
shall not be included in determining whether the Required Lenders have taken or
may take any action hereunder (including any consent to any amendment, waiver or
other modification pursuant to Section 9.5); provided, that this clause (iii)
shall not apply to the vote of a Defaulting Lender in the case of an amendment,
waiver or other modification requiring the consent of all Lenders or each Lender
affected thereby.
(b)    If the Borrower and the Administrative Agent agree in writing that a
Lender that is a Defaulting Lender should no longer be deemed to be a Defaulting
Lender, the Administrative Agent will so notify the parties hereto, whereupon as
of the effective date specified in such notice and subject to any conditions set
forth therein, such Lender will, to the extent applicable, purchase at par that
portion of outstanding Loans of the other Lenders or take such other actions as
the Administrative Agent may determine to be necessary to cause the Loans to be
held pro rata by the Lenders in accordance with the Commitments, whereupon such
Lender will cease to be a Defaulting Lender; provided that no adjustments will
be made retroactively with respect to fees accrued or payments made by or on
behalf of the Borrower while such Lender was a Defaulting Lender; and provided,
further, that except to the extent otherwise expressly agreed by the affected
parties, no cancellation or termination of such Lender’s status as a Defaulting
Lender





--------------------------------------------------------------------------------

53


will constitute a waiver or release of any claim of any party hereunder arising
from such Lender’s having been a Defaulting Lender.



ARTICLE 9
MISCELLANEOUS
SECTION 9.1    Notices. All notices, requests and other communications to any
party hereunder shall be in writing (including bank wire, facsimile transmission
or similar writing) and shall be given to such party:
(a)    in the case of the Borrower, to Norfolk Southern Corporation, Three
Commercial Place, Norfolk, Virginia 23510-2191, Attention of Thomas G. Werner,
Vice President and Treasurer (Facsimile No. (757) 823-5922);
(b)    in the case of the Administrative Agent, to Wells Fargo Bank, National
Association, MAC D1109-019, 1525 West W.T. Harris Blvd., Charlotte, NC 28262,
Attention of: Syndication Agency Services (Facsimile No.: (704) 715-0092);
(c)    in the case of any Lender, at its address set forth in its Administrative
Questionnaire; or
(d)    in the case of any party, such other address as such party may hereafter
specify for the purpose by notice to the Administrative Agent and the Borrower.
Each such notice, request or other communication shall be effective (i) if given
by mail, 72 hours after such communication is deposited in the mail with first
class postage prepaid, addressed as aforesaid or (ii) if given by any other
means, when delivered at the address specified in this Section; provided that
notices to the Administrative Agent under Article 2 or Article 8 shall not be
effective until received.
Notices and other communications to the Lenders hereunder may be delivered or
furnished via the Platform or other electronic communications (in .pdf form)
pursuant to procedures approved by the Administrative Agent (upon any such
procedures’ approval, the Administrative Agent shall provide notice thereof to
the applicable Lender); provided that the foregoing shall not apply to notices
pursuant to Article 2 unless otherwise agreed by the Administrative Agent and
the applicable Lender. The Administrative Agent or the Borrower may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications (in .pdf form) pursuant to procedures approved by it
prior to such communication (upon any such procedures’ approval, the
Administrative Agent shall provide notice thereof to the Lenders); provided that
approval of such procedures may be limited to particular notices or
communications.
(e)    THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” NEITHER THE
ADMINISTRATIVE AGENT NOR ANY OF ITS AFFILIATES NOR ANY OF THE RESPECTIVE
DIRECTORS, OFFICERS, AGENTS OR EMPLOYEES OF THE FOREGOING





--------------------------------------------------------------------------------

54


WARRANTS THE ADEQUACY OF THE PLATFORM, AND SUCH PARTIES EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSION FROM THE COMMUNICATIONS (AS DEFINED BELOW).
NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING, WITHOUT
LIMITATION, ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE,
NON-INFRINGEMENT OF THIRD-PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE
DEFECTS, IS MADE BY ANY SUCH PARTY IN CONNECTION WITH THE COMMUNICATIONS OR THE
PLATFORM. In no event shall the Administrative Agent or any of Related Parties
have any liability to the Borrower, any Lender or any other Person or entity for
damages of any kind, including, without limitation, direct or indirect, special,
incidental or consequential damages, losses or expenses (whether in tort,
contract or otherwise) arising out of the Borrower’s or the Administrative
Agent’s transmission of communications through the Platform. “Communications”
means, collectively, any notice, demand, communication, information, document or
other material provided by or on behalf of the Borrower pursuant to any Loan
Document or the transactions contemplated therein which is distributed to the
Administrative Agent or any Lender by means of electronic communications
pursuant to this Section, including through the Platform.
SECTION 9.2    No Waivers. Except as otherwise set forth in this Agreement, no
failure or delay by any party hereto in exercising any right, power or privilege
hereunder shall operate as a waiver thereof nor shall any single or partial
exercise thereof preclude any other or further exercise thereof or the exercise
of any other right, power or privilege. The rights and remedies provided in the
Loan Documents shall be cumulative to, and not exclusive of, any rights or
remedies provided by law.
SECTION 9.3    Expenses; Indemnification.
(a) The Borrower shall pay within 10 Domestic Business Days of the demand
therefor (i) all reasonably incurred and invoiced out-of-pocket expenses of the
Administrative Agent and the Arrangers, including, without limitation, charges
related to the Platform and out-of-pocket fees and disbursements of a single
counsel for the Administrative Agent and the Arrangers taken as a whole, in
connection with the preparation and administration of this Agreement, any waiver
or consent hereunder or any amendment hereof or any Default or alleged Default
hereunder and (ii) if an Event of Default occurs, all reasonable and invoiced
out-of-pocket expenses incurred by the Administrative Agent and each Lender,
which, in the case of counsel shall be limited to the reasonable and invoiced
out-of-pocket fees and disbursements of a single counsel to the Administrative
Agent and the Lenders, taken as a whole, (and, if necessary, (A) one special
counsel (without duplication) acting in applicable multiple jurisdictions and
(B) a single local counsel in each relevant jurisdiction for the Administrative
Agent and the Lenders and, to the extent that an actual or reasonably perceived
conflict of interest exists, counsel to each affected group of Indemnitees
subject to such conflict), in connection with such Event of Default and
collection, bankruptcy, insolvency and other enforcement proceedings resulting
therefrom.
(b)    The Borrower agrees to indemnify each Agent and each Lender, and each
Related Party of any of the foregoing (each an “Indemnitee”) and hold each
Indemnitee harmless from





--------------------------------------------------------------------------------

55


and against any and all liabilities, losses, actions, judgments, suits, damages,
and out-of-pocket costs and expenses of any kind, including, without limitation
the reasonable and invoiced fees and disbursements of counsel, which may be
incurred by such Indemnitee in connection with any investigative, administrative
or judicial proceeding (whether or not such Indemnitee shall be designated a
party thereto and regardless of whether such claim, litigation, investigation or
proceeding is brought by the Borrower or any other Person) brought or threatened
relating to or arising out of this Agreement or any actual or proposed use of
proceeds of Loans hereunder (all the foregoing, collectively, the “indemnified
liabilities”) and to reimburse each Indemnitee within 10 Domestic Business Days
of the demand for any reasonable and invoiced out-of-pocket legal and other
expenses incurred in connection with investigating or defending any of the
foregoing; provided that no Indemnitee shall have the right to be indemnified
hereunder for indemnified liabilities (i) found by a final, non-appealable
judgment of a court of competent jurisdiction to have resulted from such
Indemnitee’s or any Related Indemnified Person’s gross negligence or willful
misconduct, (ii) that arise from a material breach of the obligations of such
Indemnitee or any Related Indemnified Person under this Agreement as determined
by a final, non-appealable judgment of a court of competent jurisdiction or
(iii) that result from any dispute solely among Indemnitees that do not involve
a material act or omission of the Borrower or any of its Subsidiaries, other
than claims against the Administrative Agent or any Arranger in fulfilling its
role as Administrative Agent or Arranger, provided further, that in the case of
fees and disbursements of counsel, reimbursement by the Borrower shall be
limited to the reasonable and invoiced out-of-pocket fees and disbursements of a
single counsel to the Indemnitees, taken as a whole (and, if necessary, (A) one
special counsel (without duplication) acting in applicable multiple
jurisdictions and (B) a single local counsel in each relevant jurisdiction for
the Indemnitees and, to the extent that an actual or reasonably perceived
conflict of interest exists, counsel for each affected group of Indemnitees
subject to such conflict). For purposes hereof, a “Related Indemnified Person”
of an Indemnitee means (1) any Affiliate of such Indemnitee, (2) the respective
partners, directors, officers, or employees, agents, trustees, administrators,
managers, advisors and representatives of such Indemnitee or any of its
Affiliates and (3) the respective agents of such Indemnitee or any of its
Affiliates, in the case of this clause (3), acting at the instructions of such
Indemnitee; provided that each reference to an Affiliate in this sentence
pertains to an Affiliate involved in the negotiation, syndication or
administration of this Agreement.
SECTION 9.4    Sharing of Payments by Lenders; Right of Set-Off.
(a)    Each Lender agrees that if it shall, by exercising any right of set-off
or counterclaim or otherwise, receive payment of a proportion of the aggregate
amount of principal and interest due with respect to any Loan payable to it that
is greater than the proportion received by any other Lender in respect of the
aggregate amount of principal and interest due with respect to any Loan payable
to such other Lender, the Lender receiving such proportionately greater payment
shall purchase such participations in the Loans payable to the other Lenders,
and such other adjustments shall be made, as may be required so that all such
payments of principal and interest with respect to the Loans shall be shared by
the Lenders pro rata; provided that nothing in this Section 9.4 shall impair the
right of any Lender to exercise any right of set-off or counterclaim it may have
against the Borrower and to apply the amount subject to such exercise





--------------------------------------------------------------------------------

56


to the payment of indebtedness of the Borrower other than its indebtedness under
the Loan Documents.
(b)    Upon the occurrence of an Event of Default and the commencement of
remedies described in Section 6.1, each Lender and each of its Lender Affiliates
is hereby authorized at any time and from time to time, to the fullest extent
permitted by law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final) at any time held and other obligations at
any time owing by such Lender or Lender Affiliate to or for the credit or the
account of the Borrower against any of and all the obligations of the Borrower
now or hereafter existing under this Agreement held by such Lender, irrespective
of whether or not such Lender shall have made any demand under this Agreement
and although such obligations may be unmatured; provided that if any Defaulting
Lender shall exercise any such right of set off, (i) all amounts set off shall
be paid over immediately to the Administrative Agent for further application in
accordance with the provisions of this Agreement and, pending such payment,
shall be segregated by such Defaulting Lender from its other funds and deemed
held in trust for the benefit of the Administrative Agent and the Lenders and
(ii) the Defaulting Lender shall provide promptly to the Administrative Agent a
statement describing in reasonable detail the obligations owing to such
Defaulting Lender as to which it exercised such right of set off. Each Lender
agrees promptly to notify the Borrower and the Administrative Agent after any
such application made by such Lender, provided that the failure to give such
notice shall not affect the validity of such application. The rights of each
Lender under this Section 9.4 are in addition to other rights and remedies
(including other rights of set-off) which such Lender may have.
SECTION 9.5    Amendments and Waivers. Any provision of this Agreement or any
other Loan Document may be amended or waived if, but only if, such amendment or
waiver is in writing and is signed by the Borrower and the Required Lenders
(and, if the rights or duties of the Administrative Agent are affected thereby,
by the Administrative Agent); provided that no such amendment or waiver shall,
(a) unless signed by each Lender directly affected thereby, (i) extend or
increase any Commitment of such Lender or subject such Lender to any additional
obligation, (ii) reduce the principal of, or rate of interest on, any Loan or
any fees hereunder due to such Lender or (iii) postpone the date fixed for any
payment of principal of, or interest on, any Loan or any fees hereunder due to
such Lender or (b) unless signed by all the Lenders, (i) change any provision of
this Section or the definition of “Required Lenders” or change the percentage of
the Lenders which shall be required for the Lenders to take any action under
this Section or any other provision of the Loan Documents or (ii) change Section
9.4(a) in a manner that would alter the pro rata sharing of payments required
thereby without the written consent of each Lender.
Notwithstanding anything herein to the contrary, in connection with an amendment
of this Agreement that requires the consent of all the Lenders affected thereby
pursuant to the immediately preceding sentence (any such amendment, including
any amendment and restatement of this Agreement in its entirety, an “Amendment”)
with respect to which the Required Lenders have granted their consent but one or
more other Lenders have not consented (each such non-consenting Lender, a
“Non-Consenting Lender”), this Agreement may be amended in its entirety by an
agreement in writing entered into by the Borrower, all the Lenders (other than
any Non-Consenting Lenders) and the Administrative Agent; provided that (A) the





--------------------------------------------------------------------------------

57


Commitment of each Non-Consenting Lender shall terminate upon the effectiveness
of such Amendment by the terms thereof and (B) at the time of such
effectiveness, each Non-Consenting Lender shall receive, subject to Section 8.6
and Section 8.7, payment in full of the principal of, and interest accrued on,
each Loan made by it and all fees owing to it or accrued for its account under
this Agreement, including any amounts due pursuant to Section 2.14.
Notwithstanding anything herein to the contrary, the Administrative Agent may
amend or modify this Agreement without the consent of any Lender or the Required
Lenders (but with the consent of the Borrower) to correct an obvious error or
any error or omission of a technical nature.
SECTION 9.6    Successors and Assigns.
(a)    The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns,
provided that the Borrower may not assign or otherwise transfer any of its
rights under this Agreement (and any attempted assignment or transfer shall be
null and void) except as contemplated by Section 5.9 or with the prior written
consent of all Lenders.
(b)    Any Lender other than any Conduit Lender may at any time grant to one or
more banks or other entities (other than a natural Person, or a holding company,
investment vehicle or trust for, or owned and operated for the primary benefit
of, a natural Person, or the Borrower or any of the Borrower’s Affiliates or
Subsidiaries) (each a “Participant”) participating interests in any or all of
its Commitments or Loans. In the event of any such grant by a Lender of a
participating interest to a Participant, whether or not upon notice to the
Borrower and the Administrative Agent, such Lender shall remain responsible for
the performance of its obligations hereunder, and the Borrower and the
Administrative Agent shall continue to deal solely and directly with such Lender
in connection with such Lender’s rights and obligations under this Agreement.
Any agreement pursuant to which any Lender may grant such a participating
interest shall provide that such Lender shall retain the sole right and
responsibility to enforce the obligations of the Borrower hereunder including,
without limitation, the right to approve any amendment, modification or waiver
of any provision of this Agreement; provided that such participation agreement
may provide that such Lender will not agree to any modification, amendment or
waiver of this Agreement described in clauses (a)(i), (ii) or (iii) of Section
9.5 without the consent of the Participant. The Borrower agrees that each
Participant shall, to the extent provided in its participation agreement, be
entitled to the benefits of Section 2.7 and, subject to the provisions of this
Section 9.6, Article 8 with respect to its participating interest to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to Section 9.6(c). Each Lender that sells a participation, acting
solely for such purpose as a non-fiduciary agent of the Borrower, shall maintain
a register on which it enters the name and address of each Participant and the
principal amount (and stated interest) of each Participant’s interest in the
Loans or other obligations under this Agreement (the “Participant Register”);
provided that no Lender shall have any obligation to disclose all or any portion
of the Participant Register to any Person (including the identity of any
Participant or any information relating to a Participant’s interest in any
Commitments, Loans, or its other obligations under any





--------------------------------------------------------------------------------

58


Loan Document) except to the extent that such disclosure is necessary to
establish that such Commitment, Loan, or other obligation is in registered form
under Section 5f.103-1(c) of the United States Treasury Regulations. The entries
in the Participant Register shall be conclusive absent manifest error, and such
Lender, the Borrower and the Administrative Agent shall treat each Person whose
name is recorded in the Participant Register pursuant to the terms hereof as the
owner of such participation for all purposes of this Agreement, notwithstanding
notice to the contrary. For the avoidance of doubt, the Administrative Agent (in
its capacity as Administrative Agent) shall have no responsibility for
maintaining a Participant Register.
(c)    Any Lender other than any Conduit Lender may at any time assign to any
Lender or Lender Affiliate or any bank or other entity (other than a natural
Person, or a holding company, investment vehicle or trust for, or owned and
operated for the primary benefit of, a natural Person, or the Borrower or any of
the Borrower’s Affiliates or Subsidiaries) (each an “Assignee”) all or a portion
of its rights and obligations under this Agreement, and such Assignee shall
assume such rights and obligations, pursuant to an Assignment and Assumption
Agreement in substantially the form of Exhibit B hereto executed by such
Assignee and such transferor Lender; provided that after giving effect to such
assignment to an Assignee (other than any Lender or any Lender Affiliate), (x)
the Commitment (or, if the Commitments shall have terminated, the aggregate
principal amount of the Loans) of the assignor Lender (together with its Lender
Affiliates) shall be either zero or $10,000,000 or more, unless otherwise agreed
by the Borrower and the Administrative Agent and (y) the Commitment (or, if the
Commitments shall have terminated, the aggregate principal amount of the Loans)
of the Assignee (together with its Affiliates) shall be $10,000,000 or more,
unless otherwise agreed by the Borrower and the Administrative Agent. For
purposes of the proviso contained in the preceding sentence, the amount
described therein shall be aggregated in respect of each Lender and its Lender
Affiliates, if any. Each such assignment shall be made with (and subject to) the
subscribed consent of the Borrower and the Administrative Agent (which shall
not, in either case, be unreasonably withheld, delayed or conditioned); provided
that if an Assignee is a Lender Affiliate or is a Lender immediately prior to
such assignment, no such consent shall be required, or if at the time an Event
of Default under Section 6.1(a), Section 6.1(g) or Section 6.1(h) shall have
occurred and be continuing, no such consent of the Borrower shall be required;
provided further that the Borrower shall be deemed to have consented to any such
assignment unless the Borrower shall object thereto by written notice to the
Administrative Agent within 10 Domestic Business Days after having received
notice thereof. Upon execution and delivery of such instrument, recording of
such instrument as provided in Section 2.16(a), obtainment of the foregoing
required consents (if any) and payment by such Assignee to such transferor
Lender of an amount equal to the purchase price agreed between such transferor
Lender and such Assignee, such Assignee shall be a Lender party to this
Agreement and shall have all the rights and obligations of a Lender with a
Commitment (or, if the Commitments shall have terminated, Loans in an aggregate
principal amount) as set forth in such instrument of assumption, and the
transferor Lender shall be released from its obligations hereunder to a
corresponding extent, and no further consent or action by any party shall be
required. In connection with any such assignment, the transferor Lender shall
pay to the Administrative Agent an administrative fee for processing such
assignment in the amount of $3,500. If the Assignee is not incorporated under
the laws of the United States of America or a state thereof, it shall, prior to
the first date on which interest or fees are payable hereunder for





--------------------------------------------------------------------------------

59


its account, deliver to the Borrower and the Administrative Agent certification
as to exemption from deduction or withholding of any United States Federal
income Taxes in accordance with Section 8.4. Notwithstanding the foregoing, any
Conduit Lender may assign at any time to its designating Lender hereunder
without the consent of the Borrower or the Administrative Agent any or all of
the Loans it may have funded hereunder and pursuant to its designation agreement
and without regard to the limitations set forth in the first sentence of this
Section 9.6(c).
(d)    Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement, including any pledge or
assignment to secure obligations to a Federal Reserve Bank. No such assignment
shall release the transferor Lender from its obligations hereunder.
(e)    No Participant shall be entitled to receive any greater payment under
Sections 8.3 or 8.4, (and the Borrower shall not incur any greater liability for
Taxes pursuant to Section 8.4), with respect to any Participation than its
participating Lender would have been entitled to receive, except to the extent
such entitlement to receive a greater payment results from a Change in Law that
occurs after the Participant acquired the applicable participation. Each
Participant agrees to be subject to the provisions of Section 8.26 as if it were
an Assignee. No Participant shall be entitled to the benefits of Section 8.4
unless such Participant complies with Section 8.4(f) as if it were a Lender (it
being understood that the documentation required under Section 8.4(f) shall be
delivered to the Participating Lender).
(f)    Each of the Borrower, each Lender and the Administrative Agent hereby
confirms that it will not institute against a Conduit Lender or join any other
Person in instituting against a Conduit Lender any bankruptcy, reorganization,
arrangement, insolvency or liquidation proceeding under any state bankruptcy or
similar law, for one year and one day after the payment in full of the latest
maturing commercial paper note issued by such Conduit Lender; provided, however,
that each Lender designating any Conduit Lender hereby agrees to indemnify, save
and hold harmless each other party hereto for any loss, cost, damage or expense
arising out of its inability to institute such a proceeding against such Conduit
Lender during such period of forbearance.
SECTION 9.7    Governing Law; Submission to Jurisdiction, WAIVER OF JURY TRIAL.
This Agreement shall be governed by and construed in accordance with the laws of
the State of New York, including General Obligations Laws 5-1401 and 5-1402.
Each of the parties hereto hereby submits to the exclusive jurisdiction of the
United States District Court for the Southern District of New York and of any
New York State court sitting in New York County for purposes of all legal
proceedings arising out of, or relating to, this Agreement or the transactions
contemplated hereby. Each of the parties hereto irrevocably waives, to the
fullest extent permitted by law, any objection that it may now or hereafter have
to the laying of the venue of any such proceeding brought in such a court and
any claim that any such proceeding brought in such a court has been brought in
an inconvenient forum. EACH OF THE BORROWER, THE ADMINISTRATIVE AGENT AND EACH
LENDER HEREBY IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL
PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS





--------------------------------------------------------------------------------

60


CONTEMPLATED HEREBY. To the fullest extent permitted by applicable law, each
party hereto shall not assert, and hereby waives, any claim against any other
party hereto, on any theory of liability, for special, indirect, consequential
or punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of, this Agreement, any other Loan Document or
any agreement or instrument contemplated hereby, the transactions contemplated
hereby or thereby, any Loan or the use of the proceeds thereof; provided that
the foregoing shall not limit the indemnification provisions set forth in
Section 9.3.
SECTION 9.8    Counterparts; Integration; Effectiveness.
(a)    This Agreement may be signed in any number of counterparts, each of which
shall be an original, with the same effect as if the signature thereto and
hereto were upon the same instrument. The Loan Documents constitute the entire
agreement and understanding among the parties hereto and supersede any and all
prior agreements and understandings, oral or written, relating to the subject
matter hereof.
(b)    This Agreement shall become effective on the date that the Administrative
Agent shall have received counterparts hereof signed by each of the parties
hereto. Delivery of an executed signature page of this Agreement by electronic
communication (in .pdf form) or facsimile transmission shall be effective as
delivery of a manually executed counterpart hereof. The effectiveness of this
Agreement and any such signatures shall, subject to applicable law, have the
same force and effect as the manually executed originals and shall be binding on
each of the parties hereto.
(c)    The words “execution,” “signed,” “signature,” and words of like import in
any Assignment and Assumption Agreement shall be deemed to include electronic
signatures or the keeping of records in electronic form, each of which shall be
of the same legal effect, validity or enforceability as a manually executed
signature or the use of a paper-based recordkeeping system, as the case may be,
to the extent and as provided for in any Applicable Law, including the Federal
Electronic Signatures in Global and National Commerce Act, the New York State
Electronic Signatures and Records Act, or any other similar state laws based on
the Uniform Electronic Transactions Act.
SECTION 9.9    Confidentiality. The Administrative Agent and each Lender agrees
to keep any information delivered or made available by the Borrower pursuant to
the Loan Documents confidential from anyone other than Persons employed or
retained by such Lender and its Lender Affiliates who are engaged in evaluating,
approving, structuring or administering the credit facility contemplated hereby
and are informed of the confidential nature of such information and instructed
to keep such information confidential; provided that nothing herein shall
prevent the Administrative Agent or any Lender from disclosing such information
(a) to any other Lender or to the Administrative Agent, (b) to any Related Party
involved in the negotiation, syndication or administration of this Agreement,
including accountants, legal counsel and other advisors, of the Administrative
Agent or such Lender (it being understood that Persons to whom such disclosure
is made will be informed of the confidential nature of such information and
instructed to keep such information confidential), (c) upon the order of any
court or administrative agency (in which case the Administrative Agent or such
Lender agrees, as





--------------------------------------------------------------------------------

61


applicable, to the extent practicable and not prohibited by applicable law, to
inform the Borrower promptly thereof prior to disclosure) , (d) to the extent
required or requested by, or required to be disclosed to, any regulatory or
similar authority purporting to have jurisdiction over such Person or its
Related Parties (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), in which case the Administrative Agent
or such Lender agrees, as applicable, to use its commercially reasonable efforts
to the extent practicable and not prohibited by applicable law, to inform the
Borrower promptly thereof, (e) which had been publicly disclosed other than as a
result of a disclosure by the Administrative Agent or any Lender or any of their
respective Related Parties prohibited by this Agreement, (f) for purposes of
establishing a “due diligence” defense, (g) to the extent necessary in
connection with the exercise of any remedy hereunder, (h) subject to the
provisions of this Section 9.9 or provisions substantially similar to those
contained in this Section 9.9, to any actual or proposed Participant or
Assignee, any direct or indirect contractual counterparties (or the professional
advisors thereto) to any swap or derivative transaction relating to the Borrower
and its obligations or to any credit insurance provider relating to the Borrower
and its obligations, in each case, so long as each such Person is informed of
the confidential nature of such information and instructed to keep such
information confidential and (i) with the consent of the Borrower.
SECTION 9.10    Termination. This Agreement shall terminate upon the termination
of all Commitments and repayment in full of the aggregate outstanding principal
amount of the Loans, accrued interest thereon, and all fees and expenses and
other amounts due and payable at such time; provided that the provisions of
Sections 7.6, 8.3, 8.4 and 9.3 shall survive such termination.
SECTION 9.11    Collateral. Each of the Lenders represents to the Administrative
Agent and each of the other Lenders that it, in good faith, is not relying upon
any “margin stock” (as defined in the Margin Regulations) as collateral in the
extension or maintenance of the credit provided for in this Agreement.
SECTION 9.12    Representations of Lenders.
(a)    Each of the Lenders represents and warrants to the Borrower that it is a
corporation or association duly incorporated or organized and validly existing
under the laws of its jurisdiction of incorporation or organization, as the case
may be.
(b)    Each of the Lenders represents and warrants to the Borrower that this
Agreement constitutes a valid and binding agreement of it enforceable against it
in accordance with the terms hereof subject to (i) applicable receivership,
insolvency, reorganization, moratorium and other laws affecting the rights of
creditors of banks or other institutions generally from time to time in effect
and (ii) equitable principles of general applicability.
SECTION 9.13    USA PATRIOT Act. Each Lender that is subject to Section 326 of
the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Act”), hereby notifies the Borrower that, pursuant to the
requirements of the Act, it is required to obtain, verify and record information
that identifies the Borrower, which information includes the name, address and
tax identification number of the Borrower and other information regarding the





--------------------------------------------------------------------------------

62


Borrower reasonably necessary to allow such Lender to identify the Borrower in
accordance with the Act.
SECTION 9.14    No Fiduciary Duty. Each Agent, each Arranger, each Lender and
their respective Affiliates (collectively, solely for purposes of this
paragraph, the “Lender Parties”), may have economic interests that conflict with
those of the Borrower, its stockholders or its Affiliates. The Borrower agrees
that nothing in the Loan Documents or otherwise will be deemed to create an
advisory, fiduciary or agency relationship or fiduciary or other implied duty
between any Lender Party, on the one hand, and the Borrower, its stockholders or
its Affiliates, on the other. The Borrower acknowledges and agrees that (i) the
transactions contemplated by the Loan Documents (including the exercise of
rights and remedies hereunder and thereunder) are arm’s-length commercial
transactions between the Lender Parties, on the one hand, and the Borrower, on
the other, and (ii) in connection therewith and with the process leading
thereto, (x) no Lender Party has assumed an advisory or fiduciary responsibility
in favor of the Borrower, its stockholders or its Affiliates with respect to the
transactions contemplated hereby (or the exercise of rights or remedies with
respect thereto) or the process leading thereto (irrespective of whether any
Lender Party has advised, is currently advising or will advise the Borrower, its
stockholders or its Affiliates on other matters) or any other obligation to the
Borrower except the obligations expressly set forth in the Loan Documents and
(y) each Lender Party is acting solely as principal and not as the agent or
fiduciary of the Borrower, its management, stockholders, creditors or any other
Person. The Borrower acknowledges and agrees that it has consulted its own legal
and financial advisors to the extent it deemed appropriate and that it is
responsible for making its own independent judgment with respect to such
transactions and the process leading thereto. The Borrower agrees that it will
not claim that any Lender Party has rendered advisory services of any nature or
respect, or owes a fiduciary or similar duty to the Borrower, in connection with
such transaction or the process leading thereto.
SECTION 9.15    Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:
(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and
(b)    the effects of any Bail-in Action on any such liability, including, if
applicable:
(i)    a reduction in full or in part or cancellation of any such liability;
(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such





--------------------------------------------------------------------------------

63


shares or other instruments of ownership will be accepted by it in lieu of any
rights with respect to any such liability under this Agreement or any other Loan
Document; or
(iii)    the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.
SECTION 9.16    Severability of Provisions. Any provision of this Agreement or
any other Loan Document which is prohibited or unenforceable in any jurisdiction
shall, as to such jurisdiction, be ineffective only to the extent of such
prohibition or unenforceability without invalidating the remainder of such
provision or the remaining provisions hereof or thereof or affecting the
validity or enforceability of such provision in any other jurisdiction.
SECTION 9.17    Titles and Captions. Titles and captions of Articles, Sections
and subsections in, and the table of contents of, this Agreement are for
convenience only, and neither limit nor amplify the provisions of this
Agreement.
[Signature pages to follow]







--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.
NORFOLK SOUTHERN CORPORATION
By: /s/ Thomas G. Werner                    
Name:
Thomas G. Werner

Title:
Vice President and Treasurer

Address:
Three Commercial Place
Norfolk, VA 23510-9227

Taxpayer ID:    52-1188014


[Norfolk Southern Credit Agreement Signature Page]

--------------------------------------------------------------------------------







WELLS FARGO BANK, N.A., as
Administrative Agent and as a Lender
By: /s/ Andrew G. Payne                      
Name:
Andrew G. Payne

Title:
Director



[Norfolk Southern Credit Agreement Signature Page]

--------------------------------------------------------------------------------







BANK OF AMERICA, N.A., as
Syndication Agent and as a Lender
By: /s/ Irene Bertozzi Bartenstein              
Name:
Irene Bertozzi Bartenstein

Title:
Director



[Norfolk Southern Credit Agreement Signature Page]

--------------------------------------------------------------------------------







CITIBANK, N.A., as
Syndication Agent and as a Lender
By: /s/ Susan M. Olsen                              
Name:
Susan M. Olsen

Title:
Vice President



[Norfolk Southern Credit Agreement Signature Page]

--------------------------------------------------------------------------------







GOLDMAN SACHS BANK USA, as a Lender
By: /s/ Rebecca Kratz                            
Name:
Rebecca Kratz

Title:
Authorized Signatory



[Norfolk Southern Credit Agreement Signature Page]

--------------------------------------------------------------------------------







MORGAN STANLEY BANK, N.A., as a Lender
By: /s/ Sherrese Clark                             
Name:
Sherrese Clark

Title:
Authorized Signatory



[Norfolk Southern Credit Agreement Signature Page]

--------------------------------------------------------------------------------







THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., as a Lender
By: /s/ Lawrence Elkins                        
Name:
Lawrence Elkins

Title:
Vice President



[Norfolk Southern Credit Agreement Signature Page]

--------------------------------------------------------------------------------







CAPITAL ONE, N.A., as a Lender
By: /s/ Van Buren Knick                           
Name:
Van Buren Knick II

Title:
Senior Vice President



[Norfolk Southern Credit Agreement Signature Page]

--------------------------------------------------------------------------------







FIFTH THIRD BANK, as a Lender
By: /s/ J. David Izard                           
Name:
J. David Izard

Title:
Vice President



[Norfolk Southern Credit Agreement Signature Page]

--------------------------------------------------------------------------------







PNC BANK NATIONAL ASSOCIATION, as a Lender
By: /s/ Nancy Rosal Bonnell                     
Name:
Nancy Rosal Bonnell

Title:
Sr Vice President



[Norfolk Southern Credit Agreement Signature Page]

--------------------------------------------------------------------------------







SUMITOMO MITSUI BANKING CORPORATION, as a Lender
By: /s/ James D. Weinstein                        
Name:
James D. Weinstein

Title:
Managing Director



[Norfolk Southern Credit Agreement Signature Page]

--------------------------------------------------------------------------------







THE NORTHERN TRUST COMPANY, as a Lender
By: /s/ Joshua Metcalf                               
Name:
Joshua Metcalf

Title:
2VP



[Norfolk Southern Credit Agreement Signature Page]

--------------------------------------------------------------------------------







U.S. BANK NATIONAL ASSOCIATION, as a Lender
By: /s/ Michael P. Dickman                          
Name:
Michael P. Dickman

Title:
Vice President







[Norfolk Southern Credit Agreement Signature Page]

--------------------------------------------------------------------------------


Schedule 1


COMMITMENT SCHEDULE
LENDERS
COMMITMENTS


Wells Fargo Bank, National Association


$95,000,000


Citibank, N.A.


$95,000,000


Bank of America, N.A.


$95,000,000


Goldman Sachs Bank USA


$65,000,000


Morgan Stanley Bank, N.A.


$65,000,000


The Bank of Tokyo-Mitsubishi UFJ, Ltd.


$65,000,000


Capital One, N.A.


$45,000,000


Fifth Third Bank


$45,000,000


PNC Bank National Association


$45,000,000


Sumitomo Mitsui Banking Corporation


$45,000,000


The Northern Trust Company


$45,000,000


U.S. Bank National Association


$45,000,000


TOTAL


$750,000,000.00












--------------------------------------------------------------------------------


Schedule 2


PRICING GRID
Status
Level I
Level II
Level III
Level IV
Level V
Level VI
Facility Fee
0.080 %
0.090 %
0.11 %
0.15 %
0.20 %
0.25 %
Applicable Margin for Eurodollar Loans


0.795 %
0.91 %
1.015 %
1.10 %
1.30 %
1.50 %
Applicable Margin for Base Rate Loans


0 %
0 %
0.015%
0.10 %
0.30 %
0.50 %



For purposes of this Grid, the following terms have the following meanings,
subject to the final paragraph of this Grid:
“Level I Status” exists at any date if, at such date, the Borrower’s senior
unsecured long-term debt is rated A/A2 or higher.
“Level II Status” exists at any date if, at such date, the Borrower’s senior
unsecured long-term debt is rated A-/A3.
“Level III Status” exists at any date if, at such date, the Borrower’s senior
unsecured long-term debt is rated BBB+/Baa1.
“Level IV Status” exists at any date if, at such date, the Borrower’s senior
unsecured long-term debt is rated BBB/Baa2.
“Level V Status” exists at any date if, at such date, the Borrower’s senior
unsecured long-term debt is rated BBB-/Baa3.
“Level VI Status” exists at any date if, at such date, no other Status exists.
“Moody’s” means Moody’s Investors Service, Inc., or its successor entity.
“S&P” means Standard & Poor’s Financial Services LLC, or its successor entity.
“Status” refers to the determination of which of Level I Status, Level II
Status, Level III Status, Level IV Status, Level V Status or Level VI Status
exists at any date.
The credit ratings to be utilized for purposes of this Schedule 2 are those
assigned to the senior unsecured long-term debt securities of the Borrower
without third-party credit enhancement, and any rating assigned to any other
debt security of the Borrower shall be disregarded. In the event of split
ratings from Moody’s and S&P, (i) if the ratings are one full rating category
apart, Status shall be determined by the higher of the two ratings (unless the
lower of such two ratings is BB+(Ba1) or lower, in which case Status shall be
determined by the lower of such two ratings) and (ii) if the ratings are more
than one full rating category apart,





--------------------------------------------------------------------------------





Status shall be determined based on the rating at the midpoint between the two
ratings, provided that if there is no rating at the midpoint between the two
ratings, the higher of the two intermediate ratings (unless the lower of such
two ratings is BB+(Ba1) or lower, in which case Status shall be determined by
the lower of such two ratings) shall apply (e.g., BBB+/Baa2 results in Level III
Status, BBB+/Baa3 and BBB/Baa3 both result in Level IV Status and BBB+/Ba1
results in Level V Status).





--------------------------------------------------------------------------------






EXHIBIT A
FORM OF NOTE
$__________________                                                                             Charlotte,
North Carolina
[___________], 2016
For value received, NORFOLK SOUTHERN CORPORATION, a Virginia corporation (the
“Borrower”), hereby unconditionally promises to pay ______________ (the
“Lender”) or its registered assigns, for the account of its Applicable Lending
Office, the principal amount of the lesser of (a) ___________________ ($______)
and (b) the aggregate unpaid principal amount of each Loan made by the Lender to
the Borrower pursuant to the Credit Agreement referred to below on the maturity
date provided for in the Credit Agreement. The Borrower promises to pay interest
on the unpaid principal amount of each such Loan on the dates and at the rate or
rates provided for in the Credit Agreement. All such payments of principal and
interest shall be made in lawful money of the United States in immediately
available funds at the office of Wells Fargo Bank, N.A., 1525 West W.T. Harris
Blvd., Charlotte, NC 28262.
All Loans made by the Lender, the respective Types thereof and all repayments of
the principal thereof shall be recorded by the Lender and, if the Lender so
elects in connection with any transfer or enforcement hereof, appropriate
notations to evidence the foregoing information with respect to each such Loan
then outstanding may be endorsed by the Lender on the schedule attached hereto,
or on a continuation of such schedule attached to and made a part hereof, which
recordation shall constitute prima facie evidence of the accuracy of the
information so recorded; provided that the failure of the Lender to make any
such recordation or endorsement shall not affect the obligations of the Borrower
hereunder or under the Credit Agreement.
This note is one of the Notes referred to in the Credit Agreement dated as of
May 26, 2016 among the Borrower, the lenders from time to time party thereto and
Wells Fargo Bank, N.A., as Administrative Agent (as the same may be amended from
time to time, the “Credit Agreement”). Terms defined in the Credit Agreement are
used herein with the same meanings. Reference is made to the Credit Agreement
for provisions for the optional prepayment hereof and the acceleration of the
maturity hereof.
The assignment of this note and any rights with respect thereto is subject to
the provisions of the Credit Agreement including the provisions governing the
Register and the Participant Register and the other provisions of Section 9.6 of
the Credit Agreement.
This note shall be governed by, and construed in accordance with, the laws of
the State of New York.
[Signature page to follow]





--------------------------------------------------------------------------------

2




NORFOLK SOUTHERN CORPORATION
By: ­­­­­­­­­­­­­­­­­­­­­_____________________________________
Name:
Title:







--------------------------------------------------------------------------------






LOANS AND PAYMENTS OF PRINCIPAL
Date
Class of Loan
Type of Loan
Amount of Loan
Amount of Principal Repaid
Notation Made By
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 








--------------------------------------------------------------------------------






EXHIBIT B
FORM OF
ASSIGNMENT AND ASSUMPTION AGREEMENT
This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into between the Assignor
named below (the “Assignor”) and the Assignee named below (the “Assignee”).
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement identified below, receipt of a copy of which is
hereby acknowledged by the Assignee. The Standard Terms and Conditions set forth
in Annex 1 attached hereto are hereby agreed to and incorporated herein by
reference and made a part of this Assignment and Assumption as if set forth
herein in full.
For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent below (i) all of the Assignor’s rights and obligations in
its capacity as a Lender under the Credit Agreement and any other documents or
instruments delivered pursuant thereto to the extent related to the amount and
percentage interest identified below of all of such outstanding rights and
obligations of the Assignor under the facility identified below and (ii) to the
extent permitted to be assigned under applicable law, all claims, suits, causes
of action and any other right of the Assignor (in its capacity as a Lender)
against any Person, whether known or unknown, arising under or in connection
with the Credit Agreement, any other documents or instruments delivered pursuant
thereto or the loan transactions governed thereby or in any way based on or
related to any of the foregoing, including contract claims, tort claims,
malpractice claims, statutory claims and all other claims at law or in equity
related to the rights and obligations sold and assigned pursuant to clause (i)
above (the rights and obligations sold and assigned pursuant to clauses (i) and
(ii) above being referred to herein collectively as the “Assigned Interest”).
Such sale and assignment is without recourse to the Assignor and, except as
expressly provided in this Assignment and Assumption, without representation or
warranty by the Assignor.
1.
Assignor:
____________________________________
2.
Assignee:
                                                                       
[and is a Lender Affiliate of] [identify Lender]1
3.
Borrower(s):
Norfolk Southern Corporation
4.
Administrative Agent:
Wells Fargo Bank, N.A., as administrative agent under the Credit Agreement
5.
Credit Agreement:
The Credit Agreement dated as of May 26, 2016 among Norfolk Southern
Corporation, the Lenders parties thereto, Wells Fargo Bank, N.A., as
Administrative Agent, Bank of America, N.A., and Citibank, N.A., as Syndication
Agents, and the other agents parties thereto

_________________________
1Select as applicable.





--------------------------------------------------------------------------------

2


6.    Assigned Interest:
Commitment Assigned
Aggregate Amount of
Commitment/Loans for
all Lenders
Amount of
Commitment/Loans
Assigned
Percentage Assigned of Commitment/Loans2
 
$
$
%
 
$
$
%
 
$
$
%



Effective Date: _______________, 20__ [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]
The Assignee agrees to deliver to the Administrative Agent a completed
Administrative Questionnaire in which the Assignee designates one or more credit
contacts to whom all syndicate-level information (which may contain material
non-public information about the Borrower, the Loan Parties and their Affiliates
or their respective securities) will be made available and who may receive such
information in accordance with the Assignee’s compliance procedures and
applicable laws, including Federal and state securities laws.
The terms set forth in this Assignment and Assumption are hereby agreed to:
ASSIGNOR
_______________________________________
NAME OF ASSIGNOR
By: ___________________________________
Title:
ASSIGNEE
_______________________________________
NAME OF ASSIGNEE
By: ____________________________________
Title:






2Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders.





--------------------------------------------------------------------------------

3




[Consented to and]3 Accepted:
Wells Fargo Bank, N.A., as
Administrative Agent
By _______________________________
Title:
[Consented to:]4  
Norfolk Southern Corporation
By _______________________________
Title:


























_____________________
3To be added only if the consent of the Administrative Agent is required by the
terms of the Credit Agreement.
4To be added only if the consent of the Borrower is required by the terms of the
Credit Agreement.





--------------------------------------------------------------------------------






ANNEX 1
STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION
1.    Representations and Warranties.
1.1    Assignor. The Assignor (a) represents and warrants that (i) it is the
legal and beneficial owner of the Assigned Interest, (ii) the Assigned Interest
is free and clear of any lien, encumbrance or other adverse claim and (iii) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.
1.2.    Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it satisfies the
requirements, if any, specified in the Credit Agreement that are required to be
satisfied by it in order to acquire the Assigned Interest and become a Lender,
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 5.1 thereof, and such other
documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into this Assignment and Assumption and to
purchase the Assigned Interest on the basis of which it has made such analysis
and decision independently and without reliance on the Administrative Agent or
any other Lender and (v) if it is a Non-U.S. Lender, attached to the Assignment
and Assumption is any documentation required to be delivered by it pursuant to
the terms of the Credit Agreement, duly completed and executed by the Assignee
and (b) agrees that (i) it will, independently and without reliance on the
Administrative Agent, the Assignor or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Loan
Documents and (ii) it will perform in accordance with their terms all of the
obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender.
2.    Payments. From and after the Effective Date, the Administrative Agent
shall make all payments in respect of the Assigned Interest (including payments
of principal, interest, fees and other amounts) to the Assignor for amounts
which have accrued to but excluding the Effective Date and to the Assignee for
amounts which have accrued from and after the Effective Date.
3.    General Provisions. This Assignment and Assumption shall be binding upon,
and inure to the benefit of, the parties hereto and their respective successors
and assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
email or telecopy shall be effective as delivery of a manually executed
counterpart of this Assignment and Assumption. This Assignment and Assumption
shall be governed by, and construed in accordance with, the law of the State of
New York.





--------------------------------------------------------------------------------






EXHIBIT C
Form of Closing Certificate
NORFOLK SOUTHERN CORPORATION
Closing Certificate
May 26, 2016
Reference is hereby made to that certain Credit Agreement, dated as of the date
hereof (the “Credit Agreement”), among Norfolk Southern Corporation (the
“Company), as borrower, the several banks and other financial institutions or
entities from time to time parties thereto and Wells Fargo Bank, N.A., as
administrative agent (in such capacity, the “Administrative Agent”). Terms used
herein but not defined herein have the meanings ascribed to them in the Credit
Agreement.
Pursuant to Section 3.1(g) of the Credit Agreement, the undersigned, being the
Vice President and Treasurer of the Company, hereby certifies, in her capacity
as an officer of the Company and not individually, that:
The representations and warranties of the Company contained in each Loan
Document to which it is a party or which are contained in any certificate,
document or financial or other statement furnished pursuant to or in connection
therewith are true and correct in all material respects on and as of the date
hereof with the same effect as if made on the date hereof, except to the extent
such representations and warranties specifically relate to an earlier date, in
which case such representations and warranties shall have been true and correct
in all material respects on and as of such earlier date.
1.    No Default has occurred and is continuing as of the date hereof or after
giving effect to the Loans being made on the date hereof and the use of the
proceeds thereof.
2.    There are no liquidation or dissolution proceedings pending or to our
knowledge threatened against the Company nor has any other event occurred
affecting or threatening the corporate existence of the Company.
3.    Attached hereto as Exhibit A is a true, correct and complete copy of the
Articles of Incorporation of the Company, together with any and all amendments
thereto, certified by the Secretary of State of the Commonwealth of Virginia,
which Articles of Incorporation have not been revoked, modified or restated and
are in full force and effect as of the date hereof.
4.    Attached hereto as Exhibit B is a true, correct and complete copy of the
Bylaws of the Company, and all amendments thereto, the same being in full force
and effect in the attached form as of the date hereof.





--------------------------------------------------------------------------------

2


5.    Attached hereto as Exhibit C is a true, correct and complete copy of the
resolutions adopted by the Board of Directors of the Company authorizing the
execution, delivery and performance of the Credit Agreement and other documents
and instruments contemplated thereby and the obligations contemplated to be
performed thereunder, none of which resolutions have been amended or repealed in
any respect as of the date hereof, and all of which resolutions are in full
force and effect as of the date hereof and are the only corporate proceedings of
the Company now in full force and effect relating to or affecting the matters
referred to therein.
6.    Attached hereto as Exhibit D is a complete and correct copy of a
certificate of good standing of the Company as issued by the Secretary of State
of the Commonwealth of Virginia, dated as of [Date], 2016.
7.    The persons whose names appear on Exhibit E hereto are duly elected and
qualified officers of the Company holding the offices indicated next to their
respective names, and the signatures appearing opposite their respective names
are the true and genuine signatures of such officers, and each of such officers
are duly authorized to execute and deliver, on behalf of the Company, the Credit
Agreement, the Loan Documents and any certificate or other document to be
delivered by the Company pursuant to the Credit Agreement and the other
transactions contemplated thereby.
[Signature page to follow]







--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the undersigned has executed this Closing Certificate in her
capacity as an officer of the Company and not individually, effective as of the
date first above written.
By: ______________________________________
Name:    Thomas G. Werner
Title:
Vice President and Treasurer

The undersigned, being the duly elected and qualified Corporate Secretary of the
Company, hereby certifies that Thomas G. Werner is the duly elected and
qualified Vice President and Treasurer of the Company and that the foregoing
signature appearing above her name is his true and genuine signature.
By: ______________________________________
Name:    Denise W. Hutson
Title:    Corporate Secretary







--------------------------------------------------------------------------------






EXHIBIT D-1
FORM OF
U.S. TAX COMPLIANCE CERTIFICATE
(For Non-U.S. Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)
Reference is hereby made to the Credit Agreement dated as of May 26, 2016 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Norfolk Southern Corporation, as Borrower, Wells Fargo Bank,
N.A., as Administrative Agent and each lender from time to time party thereto.
Pursuant to the provisions of Section 8.4 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business as described in Section 881(c)(3)(A) of the Code, (iii) it is not a ten
percent shareholder of the Borrower as described in Sections 871(h)(3)(B) and
881(c)(3)(B) of the Code and (iv) it is not a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Code.
The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN-E (or W-8BEN, as
applicable). By executing this certificate, the undersigned agrees that (1) if
the information provided on this certificate changes, the undersigned shall
promptly so inform the Borrower and the Administrative Agent, and (2) the
undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate (and IRS Form W-8BEN-E or W-8BEN) in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two
calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
[NAME OF LENDER]
By: ___________________________________
Name:
Title:
Date:    ______________ __, 20[ ]









--------------------------------------------------------------------------------






EXHIBIT D-2
FORM OF
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)
Reference is hereby made to the Credit Agreement dated as of May 26, 2016 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Norfolk Southern Corporation, as Borrower, Wells Fargo Bank,
N.A., and each lender from time to time party thereto.
Pursuant to the provisions of Section 8.4 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate, (ii)
it is not a bank extending credit pursuant to a loan agreement entered into in
the ordinary course of its trade or business as described in Section
881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder of the
Borrower as described in Sections 871(h)(3)(B) or 881(c)(3)(B) of the Code, and
(iv) it is not a controlled foreign corporation related to the Borrower as
described in Section 881(c)(3)(C) of the Code.
The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN-E (or W-8BEN, as applicable). By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Lender in writing, and (2) the undersigned shall have at all times
furnished such Lender with a properly completed and currently effective
certificate (and IRS Form W-8BEN-E or W-8BEN) in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two
calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
[NAME OF PARTICIPANT]
By: _________________________________
Name:
Title:
Date:    ______________ __, 20[ ]









--------------------------------------------------------------------------------






EXHIBIT D-3
FORM OF
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)
Reference is hereby made to the Credit Agreement dated as of May 26, 2016 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Norfolk Southern Corporation, as Borrower, Wells Fargo Bank,
N.A., and each lender from time to time party thereto.
Pursuant to the provisions of Section 8.4 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business as described in Section 881(c)(3)(A) of the Code, (iv) none of its
direct or indirect partners/members is a ten percent shareholder of the Borrower
as described in Sections 871(h)(3)(B) and 881(c)(3)(B) of the Code and (v) none
of its direct or indirect partners/members is a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Code.
The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN-E (or
W-8BEN, as applicable) or (ii) an IRS Form W-8IMY accompanied by an IRS Form
W-8BEN-E (or W-8BEN, as applicable) from each of such partner’s/member’s
beneficial owners that is claiming the portfolio interest exemption. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Lender and (2) the undersigned shall have at all times furnished such
Lender with a properly completed and currently effective certificate (and
applicable forms from each of its partners/members that is claiming the
portfolio interest exemption) in either the calendar year in which each payment
is to be made to the undersigned, or in either of the two calendar years
preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
[NAME OF PARTICIPANT]
By: ________________________________
Name:
Title:
Date:    ______________ __, 20[ ]







--------------------------------------------------------------------------------






EXHIBIT D-4
FORM OF
U.S. TAX COMPLIANCE CERTIFICATE
(For Non-U.S. Lenders That Are Partnerships For U.S. Federal Income Tax
Purposes)
Reference is hereby made to the Credit Agreement dated as of May 26, 2016 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Norfolk Southern Corporation, as Borrower, Wells Fargo Bank,
N.A., and each lender from time to time party thereto.
Pursuant to the provisions of Section 8.4 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to this Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business as
described in Section 881(c)(3)(A) of the Code, (iv) none of its direct or
indirect partners/members is a ten percent shareholder of the Borrower as
described in Sections 871(h)(3)(B) and 881(c)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Code.
The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN-E (or W-8BEN, as applicable) or (ii) an IRS Form W-8IMY accompanied
by an IRS Form W-8BEN-E (or W-8BEN, as applicable) from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform the Borrower and the Administrative Agent, and (2) the undersigned
shall have at all times furnished the Borrower and the Administrative Agent with
a properly completed and currently effective certificate (and applicable forms
from each of its partners/members that is claiming the portfolio interest
exemption) in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
[NAME OF LENDER]
By: ____________________________________
Name:
Title:
Date: ______________ __, 20[ ]



